Exhibit 10.1

 

EXECUTION VERSION

 

 

 

US$75,000,000

CREDIT AGREEMENT

 

dated as of July 6, 2011

 

by and among

 

BPZ EXPLORACION & PRODUCCION S.R.L.,

as Borrower,

 

and

 

BPZ RESOURCES, INC.

 

and

 

BPZ ENERGY LLC

as Guarantors,

 

and

 

THE LENDERS PARTY HERETO FROM TIME TO TIME,

 

and

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE INTERNATIONAL,

as Book-Runner and Lead Arranger

 

STANDARD BANK PLC.

 

As Mandated Lead Arranger

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page No

 

 

 

ARTICLE I DEFINITIONS

1

SECTION 1.1

Certain Defined Terms

1

SECTION 1.2

Other Interpretive Provisions

22

SECTION 1.3

Currency Equivalents

23

 

 

ARTICLE II LOANS, ETC

23

SECTION 2.1

Loans

23

SECTION 2.2

Borrowing

24

SECTION 2.3

Fees

24

SECTION 2.4

Several Obligations

24

SECTION 2.5

Notes

24

 

 

ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST

25

SECTION 3.1

Repayment of the Loans

25

SECTION 3.2

Interest

27

SECTION 3.3

Optional Prepayments

27

SECTION 3.4

Mandatory Prepayments

27

SECTION 3.5

Payments

29

SECTION 3.6

Pro Rata Treatment

29

SECTION 3.7

Certain Notices

29

SECTION 3.8

Non-Receipt of Funds by the Administrative Agent

30

SECTION 3.9

Set-Off; Sharing of Payments

30

 

 

 

ARTICLE IV YIELD PROTECTION, ETC

31

SECTION 4.1

Additional Costs

31

SECTION 4.2

Illegality

32

SECTION 4.3

Funding Losses

32

SECTION 4.4

Taxes

33

SECTION 4.5

Market Disruption

34

 

 

 

ARTICLE V CONDITIONS PRECEDENT

34

SECTION 5.1

Conditions Precedent to the Borrowing Date

34

SECTION 5.2

Satisfaction of Conditions Precedent

37

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

37

SECTION 6.1

Power and Authority, Compliance with Laws, Capitalization, etc

37

SECTION 6.2

Due Authorization, Etc

38

SECTION 6.3

No Additional Authorization Required

38

SECTION 6.4

Legal Effect

38

SECTION 6.5

Financial Statements

38

SECTION 6.6

Ranking

39

SECTION 6.7

Existing Debt

39

 

i

--------------------------------------------------------------------------------


 

SECTION 6.8

No Actions or Proceedings

39

SECTION 6.9

Commercial Activity; Absence of Immunity

39

SECTION 6.10

Taxes

39

SECTION 6.11

Legal Form

39

SECTION 6.12

Full Disclosure

40

SECTION 6.13

Security Interest

40

SECTION 6.14

Title to Assets; Liens

40

SECTION 6.15

Insurance

41

SECTION 6.16

Use of Proceeds

41

SECTION 6.17

No Defaults

41

SECTION 6.18

Solvency

41

SECTION 6.19

Investment Company Act

41

SECTION 6.20

UCC Matters

41

SECTION 6.21

Sanctioned Person

41

SECTION 6.22

Environmental Matters

41

 

 

 

ARTICLE VII COVENANTS

42

SECTION 7.1

Corporate Existence; Inspection; Books and Records

42

SECTION 7.2

Compliance with Applicable Laws; Insurance

42

SECTION 7.3

Reserve Certification

43

SECTION 7.4

Governmental Approvals

43

SECTION 7.5

Reporting Requirements

43

SECTION 7.6

Ranking; Priority

44

SECTION 7.7

Debt Service Reserve Account

44

SECTION 7.8

Receivables

44

SECTION 7.9

Debt

45

SECTION 7.10

Negative Pledge

45

SECTION 7.11

Transactions with Affiliates

45

SECTION 7.12

Line of Business, Etc

46

SECTION 7.13

Use of Proceeds

46

SECTION 7.14

Further Assurances

46

SECTION 7.15

Mergers; Consolidations, etc

46

SECTION 7.16

Investment Company Act

47

SECTION 7.17

Material License Contracts

47

SECTION 7.18

Restricted Payments

47

SECTION 7.19

Investments

48

SECTION 7.20

Sale Leasebacks

48

SECTION 7.21

Limitation on Capital and Exploratory Expenditures

49

SECTION 7.22

Financial Covenants

49

SECTION 7.23

Application of Loan Proceeds

50

SECTION 7.24

Derivative Transactions

50

SECTION 7.25

Power of Attorney

51

SECTION 7.26

Corvina Offshore Field Project Completion and Barrel Production

51

SECTION 7.27

Commercial Production Date

51

SECTION 7.28

Sales of Oil and Gas

51

SECTION 7.29

Asset Trust

51

 

ii

--------------------------------------------------------------------------------


 

SECTION 7.30

Required Hedging

51

 

 

 

ARTICLE VIII EVENTS OF DEFAULT

52

 

 

ARTICLE IX GUARANTY

54

SECTION 9.1

The Guaranteed Obligations

54

SECTION 9.2

Continuing Obligation

55

SECTION 9.3

No Discharge

56

SECTION 9.4

Bankruptcy

56

SECTION 9.5

Independent Obligation

56

SECTION 9.6

No Impairment

56

SECTION 9.7

Reliance

57

SECTION 9.8

Subordination

57

SECTION 9.9

Waiver

58

SECTION 9.10

Nature of Liability

58

SECTION 9.11

Subrogation

59

SECTION 9.12

No Third Party Beneficiaries

59

 

 

 

ARTICLE X THE ADMINISTRATIVE AGENT

59

SECTION 10.1

Appointment, Powers and Immunities

59

SECTION 10.2

Reliance by the Administrative Agent

60

SECTION 10.3

Defaults

61

SECTION 10.4

Indemnification

61

SECTION 10.5

Non-Reliance upon the Administrative Agent and Other Lenders

62

SECTION 10.6

Failure to Act

62

SECTION 10.7

Resignation or Removal of the Administrative Agent

62

 

 

 

ARTICLE XI MISCELLANEOUS

63

SECTION 11.1

Waiver

63

SECTION 11.2

Notices

63

SECTION 11.3

Expenses; Indemnity

64

SECTION 11.4

Amendments, Etc

64

SECTION 11.5

Successors and Assigns

65

SECTION 11.6

Third-Party Beneficiaries

65

SECTION 11.7

Assignments and Participations

65

SECTION 11.8

Survival

67

SECTION 11.9

Captions

67

SECTION 11.10

Counterparts

67

SECTION 11.11

Governing Law

67

SECTION 11.12

Jurisdiction, Service of Process and Venue

67

SECTION 11.13

Waiver of Jury Trial

69

SECTION 11.14

Waiver of Immunity

69

SECTION 11.15

Judgment Currency

69

SECTION 11.16

Use of English Language

70

SECTION 11.17

Entire Agreement

70

SECTION 11.18

Severability

70

 

iii

--------------------------------------------------------------------------------


 

SECTION 11.19

No Fiduciary Relationship or Partnership

70

SECTION 11.20

Payments Set Aside

70

SECTION 11.21

Termination; Release of Collateral

71

 

iv

--------------------------------------------------------------------------------


 

ANNEXES, SCHEDULES AND EXHIBITS

 

ANNEX I

 

Commitments

ANNEX II

 

Insurance Requirements

ANNEX III-A

 

Consolidated Leverage Ratio

ANNEX III-B

 

Consolidated EBITDAX to Consolidated Interest Expense Ratio

ANNEX III-C

 

Total Capitalization Ratio

ANNEX III-D

 

Minimum Barrel Production Per Quarter

ANNEX IV

 

Notices

ANNEX V

 

Form of Assignment Agreement

 

 

 

SCHEDULE 6.1(B)

 

Capitalization of the Loan Parties and their Subsidiaries

SCHEDULE 6.1(C)

 

Stock Rights, Options, Etc.

SCHEDULE 6.1(D)

 

Subsidiaries of the Loan Parties

SCHEDULE 6.6

 

Existing Debt

SCHEDULE 6.8

 

Litigation

SCHEDULE 6.14

 

Title to Assets

SCHEDULE 6.22

 

Environmental Matters

SCHEDULE 7.9

 

Existing Liens

 

 

 

EXHIBIT A

 

Form of Asset Pledge

EXHIBIT B

 

Form of Asset Trust

EXHIBIT C

 

Form of Guarantor Joinder Agreement

EXHIBIT D

 

Form of Flow Trust

EXHIBIT E

 

Form of Oil Pledge Agreement

EXHIBIT F

 

Form of Power of Attorney

EXHIBIT G

 

Form of Security and Control Agreement

EXHIBIT H

 

Form of Stock Pledge Agreement

EXHIBIT I

 

Form of Notice of Borrowing

EXHIBIT J-I

 

Form of Tranche A Peruvian Promissory Note

EXHIBIT J-II

 

Form of Tranche B Peruvian Promissory Note

EXHIBIT K-I

 

Form of Opinion of Stroock & Stroock & Lavan LLP, special New

 

 

York counsel to the Borrower and the Guarantors

EXHIBIT K-II

 

Form of Opinion of Rodrigo, Elías & Medrano Abogados, special

 

 

Peruvian counsel to the Borrower and the Guarantors

EXHIBIT K-III

 

Form of Opinion of Internal Counsel to BPZ Resources

EXHIBIT K-IV

 

Form of Opinion of Internal Counsel to the Borrower

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of July 6, 2011 (this “Agreement”), by and among: BPZ
Exploración & Producción S.R.L., a limited liability company (sociedad comercial
de responsabilidad limitada) organized and existing under the laws of the
Republic of Perú (the “Borrower”); BPZ Resources, Inc., a corporation organized
under the laws of the State of Texas (“BPZ Resources”) and BPZ Energy, LLC, a
limited liability company organized under the laws of the State of Texas (“BPZ
Energy”), as guarantors; each of the lenders that is a signatory hereto under
the caption “LENDERS” on the signature pages hereto and each other Person that
becomes a “Lender” after the date hereof pursuant to Section 11.7 (each, a
“Lender”); and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent
(the “Administrative Agent”);

 

RECITALS

 

WHEREAS, in order to finance Permitted Uses (as defined below), the Borrower
desires to obtain Commitments from the Lenders pursuant to which Loans will be
made to the Borrower in an aggregate principal amount not to exceed
US$75,000,000.

 

WHEREAS, the Lenders are willing, on the terms and subject to the conditions
hereinafter set forth, to extend such Commitments and make Tranche A Loans and
Tranche B Loans to the Borrower; and

 

WHEREAS, BPZ Resources and BPZ Energy (together with any Subsidiary Guarantor,
the “Guarantors” and each, individually, a “Guarantor”), have agreed to jointly
and severally, irrevocably and unconditionally guarantee the obligations of the
Borrower hereunder and under the other Loan Documents.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.1  Certain Defined Terms. As used herein, the following terms shall
have the following meanings:

 

“Administrative Agent” has the meaning set forth in the preamble hereto.

 

“Administrative Agent’s Account” means the account maintained at The Bank of New
York Mellon, Account No.8900492627, for credit to Credit Suisse AG, Cayman
Islands Branch, ABA #021000018, Reference: BPZ Exploración & Producción S.R.L.,
Attention: Agency Loans, or such other account as from time to time may be
designated by the Administrative Agent to the Borrower in writing.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, as to any Person, any other Person (in this definition, the
“Relevant Person”) that, (a) directly or indirectly, controls, is controlled by
or is under common control

 

1

--------------------------------------------------------------------------------


 

with such Person, (b) is managed by the same investment manager as the Relevant
Person or by an investment manager that is controlled by the same Person that
controls the Relevant Person or (c) is a director or officer of such Relevant
Person. For purposes of this definition, the term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) of a Person
shall mean the possession, directly or indirectly, of the power to vote 50% or
more of the Voting Stock of such Person or to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
such Voting Stock, by contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Albacora Field” means the exploitation area in Block Z-1 identified as the
“Albacora Field”.

 

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of common law, order, decree, approval (including any
Governmental Approval), concession, grant, franchise, license, agreement,
directive, guideline, policy, requirement or other governmental restriction or
any similar form of decision of, or determination by (or any interpretation or
administration of any of the foregoing by), any Governmental Authority, whether
in effect as of the date hereof or hereafter.

 

“Applicable Lending Office” means, for each Lender, the office notified by such
Lender to the Administrative Agent in writing as the office through which it
will perform its obligations under this Agreement (a) on or before the date it
becomes a Lender or (b) following that date, (i) by not less than five
(5) Business Days’ written notice where the Applicable Lending Office is
situated in a Financial Action Task Force country, or (ii) with the prior
written consent of the Administrative Agent where the Applicable Lending Office
is situated in a non-Financial Action Task Force country.

 

“Applicable Margin” means, (a) unless the Tranche B Loans are prepaid in full in
accordance with Section 3.3(a), 9.00% per annum and, (b) following a prepayment
in full of the Tranche B Loans in accordance with Section 3.3(a), 7.50% per
annum.

 

“Arrangers” means, collectively, the Book-Runner and Lead Arranger and the
Mandated Lead Arranger.

 

“Asset Sale” means any sale, lease or other disposition of any Property by any
Loan Party or any of its Subsidiaries to any Person, including in a
Sale/Leaseback Transaction, whether or not involving a Capital Lease Obligation,
but excluding: (a) dispositions of (A) cash and Cash Equivalents (B) obsolete,
worn out Property or equipment no longer used or useful in such Loan Party’s
business, and (C) inventory, in each case in the ordinary course of business,
and (b) any disposition of Property resulting from a Lien permitted in
accordance with Section 7.10.

 

“Asset Pledge” means a Peruvian law first-priority asset pledge (contrato de
garantía mobiliaria de activos) covering the assets of the Borrower specified
therein, to be established with the Offshore Collateral Agent for the benefit of
the EENE Secured Parties and the BPZ Peru Secured Parties, substantially in the
form of Exhibit A.

 

2

--------------------------------------------------------------------------------


 

“Asset Trust” means the Peruvian Law fideicomiso en garantía covering the assets
of the Borrower specified therein to be established with the Onshore Collateral
Agent for the benefit of the EENE Secured Parties and BPZ Peru Secured Parties,
substantially in the form of Exhibit B.

 

“Assignment Agreement” means an assignment agreement substantially in the form
of Annex V.

 

“Availability Expiration Date” has the meaning set forth in Section 2.1(c).

 

“Bankruptcy Law” shall mean any Applicable Law relating to bankruptcy,
insolvency, liquidation, reorganization, restructuring, winding-up or
composition or adjustment of debts or any similar Applicable Law.

 

“Best Efforts” means, with respect to the Asset Trust, the efforts that a
reasonable person in the position of the Loan Parties would use to cause the
transfer of the assets, Governmental Approvals and recordings with any
applicable Governmental Authority required as part of the Asset Trust to be made
as expeditiously as possible, but does not include any action or expenditure
that is disproportionate or unduly burdensome.

 

“Block Z-1” means the approximate 740,000 acre area on the northwest coast of
Perú identified in the Block Z-1 License Contract, as subject to reduction
pursuant to the relinquishment provisions of the Block Z-1 License Contract.

 

“Block Z-1 License Contract” means the agreement entitled License Contract for
Exploration and Exploitation of Hydrocarbons, dated November 30, 2001, as
amended and assigned- as the case may be- on January 23, 2003, March 18, 2004
and February 3, 2005 and December 17, 2008 between the Borrower (formerly BPZ
Energy Inc. Sucursal Perú) and Perupetro S.A. for the exploration and
exploitation of Block Z-1, entered into pursuant to Supreme Decree No 042-2005EM
which contains the amended and restated Law No. 26221 that approves the
Hydrocarbons Organic Law (Ley Orgánica de Hidrocarburos).

 

“Book-Runner and Lead Arranger” means Credit Suisse International.

 

“Borrower” has the meaning set forth in the preamble hereto.

 

“Borrowing Date” means the Business Day on which the Lenders make Loans, which
date may not be later than the Availability Expiration Date.

 

“BPZ Energy” has the meaning set forth in the preamble hereto.

 

“BPZ Peru Secured Parties” means, collectively, (a) the Persons (other than the
Loan Parties and their respective Subsidiaries) party to the Loan Documents and
(b) any Person counterparty to the documentation for a Derivative Transaction
entered into by the Borrower in accordance with Section 7.30 (any such
Derivative Transaction a “Hedging Transaction”), in each case who is or becomes
entitled to receive distribution proceeds with respect to the Collateral in
accordance with the Collateral Documents and the Intercreditor Agreement, as
security for their obligations under the Loan Documents or the documentation
governing any Hedging Transaction (as applicable).

 

3

--------------------------------------------------------------------------------


 

“BPZ Resources” has the meaning set forth in the preamble hereto.

 

“Business Day” means a day (other than Saturday or Sunday) on which commercial
banks are not authorized or required to close in New York City, New York or in
the city of Lima, Perú; provided that, when used in connection with any Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.

 

“Capital and Exploratory Expenditures” means, as to any Person, (i) any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations as expenses) classified and accounted for as a
capital expenditure on a balance sheet of such Person under GAAP and, for
purposes of this Agreement, the amount of such purchase or acquisition shall be
the capitalized amount thereof (excluding any capitalized interest and other
financing costs required to be included in such amount in accordance with GAAP),
including any applicable geological, geophysical and engineering expenses
incurred by such Person in connection with oil and gas exploration, determined
in accordance with GAAP.

 

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease (arrendamiento
financiero) on a balance sheet of such Person under GAAP and, for purposes of
this Agreement, the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

 

“Capital Stock” means any and all shares, interests, participations, quotas or
other equivalents (however designated) of capital stock of a corporation, any
and all ownership interests in a Person other than a corporation and any and all
warrants or options to purchase any of the foregoing.

 

“Carry Over Amount” has the meaning set forth in Section 7.21(c).

 

“Cash Equivalents” means any of the following: (a) direct obligations of, or
obligations the principal of and any interest on which are unconditionally
guaranteed by, the United States of America (or by any agency thereof to the
extent that such obligations are backed by the full faith and the credit of the
United States of America) or (b) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the
government of any other country (or by any agency thereof to the extent that
such obligations are backed by the full faith and credit of such government)
that has an investment grade rating from either Moody’s or S&P.

 

“Change in Control” means:

 

(a)                                  The failure by BPZ Resources to
(A) beneficially own, directly or indirectly, (i) at least 51% of the
outstanding shares of Capital Stock and Voting Stock of the Borrower and
(ii) 100% of the outstanding shares of Capital Stock and Voting Stock of BPZ

 

4

--------------------------------------------------------------------------------


 

Energy, or (B) have the power to direct or cause the direction of the management
and policies of the Borrower and BPZ Energy, and

 

(b)                                 The acquisition of ownership, directly or
indirectly, beneficially or of record, by any person or group (within the
meaning of the U.S. Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than a Permitted Holder of
(A) outstanding shares of Capital Stock and Voting Stock of BPZ Resources
representing more than 50% of the Voting Stock of BPZ Resources (or its
successor by merger, consolidation or purchase of all or substantially all of
its assets) or (B) the power to direct or cause the direction of the management
and policies of BPZ Resources.

 

“Class”, when used in reference to any Loan, refers to whether such Loan, is a
Tranche A Loan or a Tranche B Loan.

 

“Closing Date” means the date of signing of this Agreement by all parties
hereto.

 

“Collateral” means, collectively (i) all present and future Property of the
Borrower related to Block Z-1 transferred in trust to the Onshore Collateral
Agent (on behalf of the EENE Secured Parties and the PBZ Peru Secured Parties)
in accordance with the Asset Pledge or, if applicable, the Asset Trust, (ii) the
wellhead oil production of Block Z-1 pledged for the benefit of the Offshore
Collateral Agent (on behalf of the EENE Secured Parties and the BPZ Peru Secured
Parties) in accordance with the Oil Pledge Agreement, (iii) all of the rights,
title and interests of the Borrower under the Block Z-1 License Contract which
shall only be transferable by the Offshore Collateral Agent (on behalf of the
EENE Secured Parties and the BPZ Peru Secured Parties) upon an Event of Default
as provided in the Power of Attorney, in accordance with Applicable Laws in Peru
applicable to the Block Z-1 License Contract, (iv) the Collection Account
(including any amounts deposited therein and any financial instruments in which
such amounts are invested from time to time) transferred in trust to the Onshore
Collateral Agent (on behalf of the EENE Secured Parties and the BPZ Peru Secured
Parties) in accordance with the Flow Trust, (v) all of the right, title and
interests of the Borrower under the Off-take Agreements and the Receivables
transferred in trust to the Onshore Collateral Agent (on behalf of the EENE
Secured Parties and the PBZ Peru Secured Parties) in accordance with the Flow
Trust, (vi) the Capital Stock of the Borrower pledged for the benefit of the
EENE Secured Parties and the BPZ Peru Secured Parties in accordance with the
Stock Pledge Agreement, (vii) the Debt Service Reserve Account (including any
amounts deposited therein and any financial instruments in which such amounts
are invested from time to time) subject to a first-priority Lien in favor of the
Administrative Agent in accordance with the Security and Control Agreement, and
(viii) all other Property that, in accordance with the Loan Documents, from time
to time is subject to a Lien in favor of the Offshore Collateral Agent on behalf
of the EENE Secured Parties and/or the BPZ Peru Secured Parties, as applicable.

 

“Collateral Agents” means, collectively, the Onshore Collateral Agent and the
Offshore Collateral Agent, and, individually, either of them.

 

“Collateral Documents” means the Security and Control Agreement, each Notarial
Notification, the Stock Pledge Agreement, the Oil Pledge Agreement, the Asset
Pledge, upon execution and delivery thereof, the Asset Trust, the Flow Trust,
the Power of Attorney and, any

 

5

--------------------------------------------------------------------------------


 

other document executed in connection therewith and all UCC or other financing
statements or instruments of perfection required by the Credit Agreement or any
Collateral Document to be filed with respect to the security interest created
pursuant to the Security and Control Agreement and any other document or
instrument utilized to pledge or grant or purport to pledge or grant a security
interest or Lien or any Collateral to secure the Secured Obligations.

 

“Collection Account” has the meaning set forth in the Flow Trust.

 

“Commercial Production Date” means the date on which the Administrative Agent
has received reasonably satisfactory evidence of (i) the commencement of
production in the Albacora Field and (ii) the written confirmation or
acknowledgement by Perupetro S.A. of the commencement of production in the
Albacora Field.

 

“Commitment” means a Tranche A Commitment or a Tranche B Commitment, or any
combination thereof (as context requires).

 

“Consolidated” means the consolidation or combination of accounts of one or more
Persons in accordance with GAAP, constantly applied during a relevant period.

 

“Consolidated Book Value of Equity” means, with respect to any Person and its
Consolidated Subsidiaries, the aggregate of: (i) (A) the amount paid up or
credited as paid up on the share capital of such Person and its Consolidated
Subsidiaries and (B) the amount standing to the credit of the reserves
(including, without limitation, any share premium account, capital redemption
reserve funds and any credit balance on the accumulated profit and loss
account); after deducting from the amounts in (A) and (B): any debit balance on
the profit and loss account or impairment of the issued share capital of such
Person and its Consolidated Subsidiaries (except to the extent that deduction
with respect to that debit balance or impairment has already been made); and
(ii) if applicable, that part of the net results of operations and the net
assets permitted hereunder, attributable to interests that are not owned,
directly or indirectly, by such Person and its Consolidated Subsidiaries.

 

“Consolidated EBITDAX” means, with respect to any Person and its Consolidated
Subsidiaries on a Consolidated basis for any Rolling Period, operating revenues
minus operating expenses (including sales and administrative expenses to the
extent included in operating expenses) of such Person and its Consolidated
Subsidiaries for such Rolling Period, plus amortization, depreciation
provisions, other similar non-cash expenses (to the extent included in operating
expenses) and geological, geophysical and engineering expenses of such Person
and its Consolidated Subsidiaries for such Rolling Period, in each case
determined on a Consolidated basis in accordance with GAAP.

 

“Consolidated EBITDAX to Consolidated Interest Expense Ratio” means, on any day,
the ratio of (i) Consolidated EBITDAX of BPZ Resources and its Consolidated
Subsidiaries for the Rolling Period ended on such day (or, if such day is not
the last day of a fiscal quarter of BPZ Resources, ended on the last day of the
fiscal quarter of BPZ Resources most recently ended prior to such day) (for
purposes of this definition, such period, the “reference period”) to
(ii) Consolidated Interest Expense of BPZ Resources and its Consolidated
Subsidiaries for the reference period.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Interest Expense” means, with respect to any Person and its
Consolidated Subsidiaries for a Rolling Period, the aggregate interest expense
in respect of Debt (including amortization of original issue discount and
non-cash interest payments or accruals) of such Person and its Consolidated
Subsidiaries for such Rolling Period, determined on a Consolidated basis in
accordance with GAAP.

 

“Consolidated Leverage Ratio” means, on any day, the ratio of (i) Consolidated
Total Debt of the Borrower and its Consolidated Subsidiaries as of such day to
(ii) Consolidated EBITDAX of BPZ Resources and its Consolidated Subsidiaries for
the Rolling Period ended on such day (or, if such day is not the last day of a
fiscal quarter of each of such Person, ended on the last day of the Fiscal
Quarter of such Person, most recently ended prior to such day).

 

“Consolidated Total Debt” means, with respect to any Person and its Consolidated
Subsidiaries on any date, the aggregate principal amount of all Debt of such
Person and its Consolidated Subsidiaries on such date, determined on a
Consolidated basis in accordance with GAAP, excluding, for the avoidance of
doubt, any Permitted Intercompany Debt.

 

“Convertible Notes Indenture” means the indenture between BPZ Resources and
Wells Fargo Bank, National Association, as trustee, dated as of February 8,
2010, with respect to BPZ Resources’ 6.50% Convertible Senior Notes due 2015, as
amended from time to time.

 

“Corvina Field” means the exploitation area in Block Z-1 identified as the
“Corvina Field”.

 

“Corvina Offshore Field Project” means the CX-15 platform located in the Corvina
Field.

 

“Corvina Offshore Field Project Completion” means that all development,
construction and engineering works required to be performed in connection with
the construction of the Corvina Offshore Field Project shall have been completed
and accepted by the Borrower in accordance with the relevant construction
contract, in a manner satisfactory to the Administrative Agent.

 

“Cuban Assets Control Regulations” shall have the meaning set forth in Part 515
of Title 31 of the Code of Federal Regulations.

 

“Debt” means, with respect to any Person (determined without duplication):
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of Property or services (other than
trade payables (whether payable to Affiliates or other Persons) incurred in the
ordinary course of such Person’s business, but only if and for so long as such
trade payables remain payable on customary trade terms, and accrued expenses
incurred in the ordinary course of business), including obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to Property acquired by such Person, (c) all obligations
of such Person evidenced by notes, bonds, mortgage bonds, debentures or other
similar documents, (d) all obligations, contingent or otherwise, of such Person
in connection with any securitization of any products, receivables or other
Property the obligation of which are recourse to such Person, (e) all Capital
Lease Obligations (f) all obligations contingent or otherwise, of such Person in
respect of acceptances,

 

7

--------------------------------------------------------------------------------


 

letters of credit, financial guaranty insurance policies or similar extensions
of credit, to the extent not cash collateralized (excluding any such obligations
supporting trade payables to the extent excluded from clause (b)), whether or
not drawn, (g) all obligations of such Person to redeem, retire, defease or
otherwise make any payment in respect of any Capital Stock of such Person,
(h) all net obligations of such Person in respect of any Derivative Transaction,
but without regard to any notional principal amount relating thereto, (i) all
obligations of such Person under factoring agreements or similar arrangements,
(j) all Debt of other Persons referred to in clauses (a) through (i) that is
Guaranteed by such Person and (k) all Debt referred to in clauses (a) through
(j) secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on Property of such Person
even though such Person has not assumed or become liable for the payment of such
Debt (and, in connection therewith, the amount of “Debt” under this clause
(k) shall be limited to the value of such Property). The Debt of any Person
shall include the Debt of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Debt provide that such
Person is not liable therefor. For the avoidance of doubt, “Debt” shall not
include any guaranty or surety provided by BPZ Resources with respect to the
obligations of any Loan Party or Subsidiary thereof under any agreement or
commitment with any third party for the construction by such third party of the
Covina Offshore Field Project or any part thereof.

 

“Debt Service Amount” means, as of any date of determination, the sum of all
amounts payable by the Borrower in respect of principal of, and/or interest and
fees on, the Tranche A Loans and the Tranche B Loans on the next succeeding
Interest Payment Date, as applicable; provided, that prior to the first
Principal Repayment Date, “Debt Service Amount” shall include, without
duplication, an amount equal to the first installment of principal of the
Tranche A Loans and the Tranche B Loans.

 

“Debt Service Coverage Ratio” means as of the last day of each calendar month,
the ratio of (i) the Dollar Equivalent of all amounts in respect of Receivables
pledged to the Administrative Agent pursuant to the Flow Trust actually paid by
Off-takers in cash directly to the Collection Account during the three (3) month
period ended on such day, to (ii) the Debt Service Amount as of such day.

 

“Debt Service Reserve Account” means a segregated trust account established in
New York in accordance with the Security and Control Agreement on terms and
conditions satisfactory to the Administrative Agent.

 

“Debt Service Reserve Account Required Balance” means (i) commencing on the
Borrowing Date and ending on the fifteen (15) month anniversary thereof, the
amount of US$2,500,000, and (ii) thereafter, an amount in Dollars equal to the
aggregate amount of payments of principal of and interest on the Loans due on
the immediately succeeding Principal Repayment Date applicable thereto;
provided, that in the event that the Loan Parties do not provide to the
Administrative Agent, on or prior to the last day of the third month included in
the then applicable six (6) month calculation period of the Liquidity Ratio,
reasonable evidence that they have secured the sources of funds required in
order to meet the projections used for the calculation of the Liquidity Ratio
delivered to the Administrative Agent in accordance with

 

8

--------------------------------------------------------------------------------


 

Section 7.5(h) (the “Projected Funding Sources”), then the then applicable Debt
Service Reserve Account Required Balance shall be increased by the amount of
US$2,500,000, which increase shall remain in effect until the Loan Parties
provide reasonable evidence of the Projected Funding Sources for the next
succeeding or any future six (6) month calculation period of the Liquidity
Ratio, it being understood and agreed that (x) that the foregoing proviso shall
not apply on or after the Corvina Field Offshore Project Completion Date, and
(y) the Borrower shall have ten (10) Business Days from the date of receipt of
any request from the Administrative Agent pursuant to the foregoing to deposit
additional amounts into the Debt Service Reserve Account, and such deposit shall
fully and with no further action from Administrative Agent or any Lender cure
any default arising with respect to the Liquidity Ratio.

 

“Default” means an Event of Default or an event that (with notice, lapse of time
or both) would become an Event of Default under this Agreement or an event of
default under any other Loan Document.

 

“Default Rate” means, at any time of determination and with respect to any Loan,
a rate per annum equal to the sum of 2% per annum plus the rate of interest
otherwise applicable to such Loan.

 

“Defaulting Lender” has the meaning set forth in Section 2.4.

 

“Derivative Transaction” means any swap agreement, cap agreement, collar
agreement, futures contract, forward contract or similar arrangement with
respect to interest rates, currencies or commodity prices.

 

“Dollar Equivalent” means, for purposes of the calculation of the Debt Service
Coverage Ratio, with respect to any monetary amount in a currency other than
Dollars, at any date of determination thereof, the amount of Dollars obtained by
converting Nuevos Soles into Dollars at the Spot Rate on the date of such
determination.

 

“Dollars” and “US$” mean lawful money for the time being of the United States of
America.

 

“EENE Secured Parties” means, collectively, the Persons (other than the Loan
Parties and their respective Subsidiaries) parties to the Nueva Esperanza
Financing Documents entitled to receive distribution proceeds with respect to
the Collateral in accordance with the Collateral Documents and the Intercreditor
Agreement, as security for their obligations under the EENE Loan Documents on a
equal and ratable basis with the obligations of the BPZ Peru Secured Parties up
to the maximum amount of US$20,000,000, in accordance with the Nueva Esperanza
Credit Agreement.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, the preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or health
and safety matters.

 

9

--------------------------------------------------------------------------------


 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of any Person directly or indirectly resulting from or based on
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Material,
(c) exposure to any Hazardous Material, (d) the release or threatened release of
any Hazardous Material into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Offering” means (a) a public offering of Capital Stock (or any other
instrument representing Capital Stock) by a Loan Party pursuant to a
registration statement under the U.S. Securities Act of 1933, as amended or the
securities laws of any other jurisdiction, or (b) any sale or offering of
Capital Stock by a Loan Party to any Person (other than a Loan Party or any
Subsidiary thereof) pursuant to a transaction exempt from registration under the
U.S. Securities Act of 1933, as amended or the securities laws of any other
jurisdiction; provided, that “Equity Offering” shall not include issuances of
Capital Stock by a Loan Party in connection with employee or director incentive
plans, stock dividends, stock sub-divisions, stock combinations, stock
reclassification and stock exchanges.

 

“Event of Default” has the meaning set forth in Article VIII.

 

“Excluded Debt” means (a) Debt owed by any Loan Party or Subsidiary thereof to
any other Loan Party or Subsidiary thereof the repayment of which is made in
compliance with Section 7.18, (b) any Debt of Nueva Esperanza to the extent such
Debt is being repaid with the proceeds of any Gas to Power Non-Recourse Debt
secured by the assets of Nueva Esperanza, (c) any Debt of the Borrower under any
Derivative Transactions entered into in accordance with Section 7.30 that is
repaid upon termination of such Derivative Transaction, or (d) any Debt of any
Loan Party or any of its Subsidiaries (i) the prepayment of which is funded with
the proceeds of Equity Offerings and/or Farm-Out Available Proceeds or (ii) up
to a maximum amount of US$6,000,000 in any Financial Year the prepayment of
which is funded with sources other than Equity Offerings or Farm-Out Available
Proceeds.

 

“Exploratory Expenditures” means any geological, geophysical and engineering
expenses incurred by a Person in connection with oil and gas exploration,
determined in accordance with GAAP.

 

“Farm-Out Available Proceeds” means the aggregate amount of any cash proceeds
received by the Borrower in connection with one or more Farm-Out Transactions
with respect to Block Z-1, minus (x) the funds required to be paid or scheduled
to be paid by any Loan Party or Subsidiary thereof in order to (i) complete the
Corvina Offshore Field Project and (ii) drill and initiate production of four
new wells in the Block Z-1 (other than existing wells as of the Closing Date and
excluding any workovers or well reopenings).

 

“Farm-Out Transaction” means any agreement between a Loan Party or any of its
Subsidiaries and any Person (other than a Loan Party or any of its Subsidiaries)
engaged (or, upon such assignment or transfer, to be engaged) in exploration and
production of hydrocarbons in Perú (the “Farmee”) whereby (i) such Loan Party or
any of its Subsidiaries assigns or

 

10

--------------------------------------------------------------------------------


 

transfers to the Farmee all or a portion of the rights and obligations to
explore and develop an area in accordance with the License Contract applicable
to such area, while retaining an economic interest in such area, and (ii) the
Farmee agrees to cover all or a portion of the development costs required to be
incurred in connection with such obligations at its own risk and expense.

 

“Fee Letter” means, collectively, the letter agreements, dated as of the Closing
Date, between the Borrower and, as applicable, the Arrangers, the Administrative
Agent and the Collateral Agents.

 

“Financial Action Task Force” means the Financial Action Task Force on Money
Laundering, an inter-governmental body the purpose of which is the development
and promotion of policies, at both national and international levels, to combat
money laundering.

 

“Financial Year” means the accounting year of each Loan Party commencing each
year on January 1 and ending on the following December 31, or such other period
as such Loan Party, with the consent of the Lenders, from time to time
designates as its accounting year.

 

“Flow Trust” means the Peruvian law fideicomiso en administración y garantía
covering all of the right, title and interests of the Borrower in the
Receivables and all cash balances in the Collection Account to be established
with the Onshore Collateral Agent for the benefit of the Offshore Collateral
Agent (on behalf of the EENE Secured Parties and the BPZ Peru Secured Parties)
substantially in the form of Exhibit D.

 

“G-7 Country” means the United States of America, France, the United Kingdom,
Canada, Italy, Germany and Japan.

 

“GAAP” means, with respect to any Person, the generally accepted accounting
principles (as in effect from time to time) applicable to it in its jurisdiction
of organization.

 

“Gas to Power Non-Recourse Debt” means Debt of Nueva Esperanza incurred to
finance Capital and Exploratory Expenditures in connection with the Gas to Power
Project:

 

(i) as to which none of the Loan Parties nor their Subsidiaries (other than
Nueva Esperanza) (a) provides any Guarantee or credit support of any kind
(including any undertaking, guarantee, indemnity, agreement or instrument that
would constitute Debt (but excluding any commitment to contribute equity into
Nueva Esperanza up to the amount permitted by such Loan Party in accordance with
Section 7.19(c) and (e) as of the date of incurrence of such Debt) or (b) is
directly or indirectly liable (as a guarantor or otherwise); and

 

(ii) the explicit terms of which provide there is no recourse against any of the
assets of any of the Loan Parties or any of their Subsidiaries (other than Nueva
Esperanza).

 

“Gas to Power Project” means an approximately 135 MW gas-fired power plant at
the coastal town of Nueva Esperanza in northwest Perú.

 

11

--------------------------------------------------------------------------------


 

“Governmental Approval” means any action, order, authorization, consent,
approval, license, lease, ruling, permit, tariff, rate, certification,
exemption, filing or registration from, by or with any Governmental Authority.

 

“Governmental Authority” means any nation or government, any state or
municipality, or any other agency, instrumentality or political subdivision
thereof and any entity exercising executive, legislative, judicial, monetary,
regulatory or administrative functions of or pertaining to government
(including, without limitation a respective nation or government’s central
bank).

 

“Guaranteed Obligations” has the meaning set forth in Section 9.1(a).

 

“Guarantor Joinder Agreement” means a guarantor joinder agreement, substantially
in the form of Exhibit C.

 

“Guarantors” has the meaning set forth in the recitals.

 

“Guaranty” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person,
including any obligation, direct or indirect, contingent or otherwise, of such
other Person: (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) any Debt (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase Property, securities and/or
services, to take-or-pay or to maintain financial statement conditions or
otherwise, other than agreements to purchase Property, securities and/or
services at an arm’s-length price in the ordinary course of business) or
(b) entered into for the purpose of assuring in any other manner the holder of
such Debt of the payment thereof or to protect such holder against loss in
respect thereof (in whole or in part); provided that the term Guaranty shall not
include endorsements for collection or deposit in the ordinary course of
business. The term “Guaranty” used as a verb has a corresponding meaning.

 

“Hague Apostille Convention” means the Hague Convention of October 5, 1961,
abolishing the Requirement of Legalization for Foreign Public Documents.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“IFC” means International Finance Corporation.

 

“Independent Engineer” means Netherland, Sewell and Associates, Inc. or such
other engineering consultant acceptable to the Administrative Agent.

 

“Interest Payment Date” means, with respect to any Loan, the last day of the
Interest Period applicable to such Loan.

 

“Interest Period” means with respect to any Loan, the period commencing on the
date of such Loan and ending on the numerically corresponding day in the
calendar month that is three

 

12

--------------------------------------------------------------------------------


 

months thereafter; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(iii) any Interest Period that would otherwise extend, with respect to a Tranche
A Loans, beyond the Tranche A Maturity Date shall end on the Tranche A Maturity
Date, and, with respect to a Tranche B Loans, beyond the Tranche B Maturity Date
shall end on the Tranche B Maturity Date. For purposes hereof, the date of a
Loan initially shall be the date on which such Loan is initially borrowed and
thereafter shall be the effective date of the most recent conversion or
continuation of such Loan.

 

“Interest Rate” means, for any Interest Period, the sum of the LIBO Rate for
such Interest Period and the Applicable Margin.

 

“Intercreditor Agreement” means the agreement entitled “Intercreditor
Agreement”, dated on or about the Closing Date, among the Lenders, the
Administrative Agent, the lenders and the administrative agent under the Nueva
Esperanza Credit Agreement, the Offshore Collateral Agent and the Onshore
Collateral Agent.

 

“Investment” means any investment in any Person, whether by means of share
purchase, capital contribution, loan, any extension of credit, Guaranty, any
purchase of notes, bonds, debentures or other securities, time deposit or
otherwise (but not including any demand deposit).

 

“Lenders” means the Tranche A Lenders and the Tranche B Lenders.

 

“LIBO Rate” means, for any Interest Period, the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the commencement of the such Interest Period by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars (as set forth by the Bloomberg Information Service or any
successor thereto or any other service selected by the Administrative Agent
which has been nominated by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rates) for a period equal
to three months; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in Dollars are
offered for three months to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the commencement of such
Interest Period.

 

“Lien” means any mortgage, lien, pledge, usufruct, fiduciary transfer, deed of
trust to secure, charge, encumbrance or other security interest or any
preferential arrangement (including a securitization) that has the practical
effect of creating a security interest.

 

“Liquidity Ratio” means, as of the date of determination, with respect to BPZ
Resources and its Consolidated Subsidiaries, the ratio of (i) the sum of (A) the
Net Cash Flow for the

 

13

--------------------------------------------------------------------------------


 

succeeding six (6) month period, determined on a Consolidated basis (based on
management’s good faith projections), plus (B) the sum of all amounts payable by
the Borrower in respect of principal and interest on the Tranche A Loans and the
Tranche B Loans during that six (6) month period, plus (C) cash and Cash
Equivalents held by Loan Parties as of the date of calculation, to the extent
not committed funds, but excluding amounts on deposit in the Debt Service
Reserve Account to (ii) the sum of all amounts payable by the Borrower in
respect of principal and interest on the Tranche A Loans and the Tranche B Loans
during such six (6) month period.

 

“Loan” means a Tranche A Loan and/or a Tranche B Loan (as the context may
require) outstanding hereunder made by a Lender to the Borrower pursuant to this
Agreement.

 

“Loan Documents” means, collectively, this Agreement, each Peruvian Promissory
Note, the Collateral Documents and the Fee Letter.

 

“Loan Parties” means, collectively, the Borrower and the Guarantors, and,
individually, any of them.

 

“Majority Lenders” means, at any time of determination, Lenders having more than
50% of the aggregate principal amount of the sum of the Loans and undrawn
Commitments then outstanding.

 

“Mandated Lead Arranger” means Standard Bank Plc.

 

“Market Disruption Event” has the meaning set forth in Section 4.5.

 

“Material Adverse Effect” means a material adverse effect on: (a) the business,
assets, liabilities, operations, condition (financial or otherwise), or
operating results of (i) BPZ Resources and its Consolidated Subsidiaries (taken
as a whole) or (ii) of the Borrower and, (b) the ability of any Loan Party to
perform its respective obligations under the Loan Documents to which it is a
party, or (c) the rights and/or remedies of any of the BPZ Peru Secured Parties
hereunder or under any other Loan Documents.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Net Cash Flow” means, with respect to any Person and its Consolidated
Subsidiaries on a Consolidated basis, for any six month (6) period, a statement
of cash flows (including operating, investing and financing cash flows,
determined in accordance with GAAP) of such Person and its Consolidated
Subsidiaries for such period.

 

“Net Cash Proceeds” means in connection with any incurrence of Debt or the sale
or other disposition of Capital Stock (including, without limitation, through an
Equity Offering), the cash proceeds received from such incurrence, sale or
disposition, net of reasonable attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

 

“Non-Recourse Debt” means Debt the terms of which do not expressly provide that
any of the Loan Parties or any of their Subsidiaries (other than any Block
Subsidiary and Nueva Esperanza) (a) provides credit support (including any
collateral or pledge (other than any

 

14

--------------------------------------------------------------------------------


 

Permitted Lien), or any undertaking, agreement or instrument which would, but
for any such Lien, constitute Debt) or (b) is directly or indirectly liable in
any manner therefor.

 

“Notarial Notification” means a notification delivered by a notary public
appointed by the Administrative Agent to any Off-taker providing such Off-taker
notice of the assignment and transfer of such Off-taker’s Receivables to the
Onshore Collateral Agent in accordance with the Flow Trust.

 

“Notice of Borrowing” has the meaning set forth in Section 2.2.

 

“Nueva Esperanza” means Empresa Electrica Nueva Esperanza S.R.L., a limited
liability company (sociedad comercial de responsabilidad limitada) organized and
existing under the laws of Peru.

 

“Nueva Esperanza Financing Documents” means (i) the Credit Agreement, dated as
of January 27, 2011, by and among Nueva Esperanza, as borrower, BPZ Resources
and the Borrower, as guarantors, the lenders referred to therein, and Credit
Suisse AG, Cayman Islands Branch, as administrative agent (the “Nueva Esperanza
Credit Agreement”), and (ii) the Loan Documents (as defined in the Nueva
Esperanza Credit Agreement) referred to therein.

 

“Nuevos Soles” mean the lawful currency for the time being of Perú.

 

“Off-taker” means Petroperú S.A., Nueva Esperanza (but only with respect to
sales of gas) and any other Person reasonably acceptable to the Administrative
Agent that enters into an Off-take Agreement with the Borrower.

 

“Off-take Agreements” means all current and future contracts in connection with
the sale of crude oil and/or gas lifted at Block Z-1 between the Borrower and an
Off-taker which has received a Notarial Notification or has provided, in such
contract, its consent to the assignment of the Receivables and the deposit of
the payments on account of any Receivables payable by such Off-taker into the
Collection Account.

 

“Oil Pledge Agreement” means a Peruvian law wellhead oil pledge agreement
(contrato de garantía mobiliaria de crudo) granting a first priority pledge for
the benefit of the Offshore Collateral Agent (on behalf of the EENE Secured
Parties and the BPZ Peru Secured Parties), substantially in the form of
Exhibit E.

 

“Offshore Collateral Agent” means Credit Suisse AG, Cayman Island Branch, and
any successor thereof appointed in accordance with the Intercreditor Agreement.

 

“Onshore Collateral Agent” means La Fiduciaria S.A., or any other financial or
fiduciary institution organized and existing under the laws of Perú, reasonably
acceptable to the Administrative Agent, who will act as trustee under the Flow
Trust and the Asset Trust and as common representative under the Stock Pledge
Agreement, the Asset Pledge and the Oil Pledge Agreement.

 

15

--------------------------------------------------------------------------------


 

“Organizational Documents” means, with regard to any Person: (a) its articles of
incorporation, deed of incorporation or other similar document, and (b) its
estatutos sociales, by-laws, articles of association or other similar document.

 

“Pampa-La Gallina” means the PLG-1X well drilled in Block XIX in Northwest Peru.

 

“Participant” has the meaning set forth in Section 11.7(c).

 

“Permitted Block Z-1 License Transfer” means any transfer (in one or more
transactions) by the Borrower to an Affiliate of a portion of the Borrower’s
right, title, and interest in and to the Block Z-1 License Contract, so long as
prior to giving effect to such transfer, such Affiliate of the Borrower becomes
a guarantor of the obligations of the Loan Parties under the Loan Documents by
executing and delivering a Guarantor Joinder Agreement (the “Subsidiary
Guarantor”) and which Affiliate shall, upon consummation of any Farm-Out
Transaction (in compliance with Section 3.4) through the sale of all of the
right, title and interest of such Affiliate in the Block Z-1 License Contract to
the applicable Farmee, automatically and without further action on the part of
the BPZ Peru Secured Parties cease in all respects to be a Guarantor hereunder
and shall have no further obligations of any kind to the BPZ Secured Parties
under any Loan Document.

 

“Permitted Holders” means, collectively, IFC, Centennial Energy Partners, LLC,
SPO Advisory Corp., Soros Fund Management, LLC, Blackrock Fund Advisors,
Vanguard Group, Inc., Paradigm Capital Corp., Wellington Funds Management Co.
LLP (and investment funds owned or advised by any of the foregoing) and any of
the officers and directors of BPZ Resources or BPZ Energy LLC, and “Permitted
Holder” means any of them individually.

 

“Permitted Intercompany Debt” means Debt owed to or by any Loan Party to any
other Loan Party; provided that such Debt shall be subordinated to the
Guaranteed Obligations in accordance with Section 9.8.

 

“Permitted License Transfers” means, collectively, in connection with the
ongoing corporate reorganization of the Borrower, (a) the transfer by the
Borrower of its interest in the Block XIX License Contract to BPZ Lote XIX SRL
(“Block XIX SRL”), (b) the transfer by the Borrower of its interest in the Block
XXII License Contract to BPZ Lote XXII SRL (“Block XXII SRL”), and (c) the
transfer by the Borrower of its interest in the Block XXIII License Contract to
BPZ Lote XXIII SRL (“Block XXIII SRL” and together with Block XXII SRL and Block
XIX SRL the “Block Subsidiaries”), and, with respect to subsections (a) through
(c) above, or a portion thereof to any other Person.

 

“Permitted Liens” means:

 

(a) Liens imposed by Applicable Law that were incurred in the ordinary course of
business, including carriers’, warehousemens’ and mechanics’ liens, statutory
landlord’s liens and other similar liens and encumbrances arising in the
ordinary course of business, in each case that: (i) do not in the aggregate
materially detract from the value of the Property subject thereto or materially
impair the use thereof in the operations of the business of the Person owning
such Property or (ii) are being contested in good faith by appropriate
proceedings promptly initiated

 

16

--------------------------------------------------------------------------------


 

and diligently conducted, which proceedings have the effect of preventing the
forfeiture or sale of the Property subject to such liens and/or encumbrances;

 

(b) Liens securing taxes, assessments and other governmental charges or levies,
in each case the payment of which is not yet due or is being contested in good
faith by appropriate proceedings promptly initiated and diligently conducted and
for which such reserve or other appropriate provisions, if any, as shall be
required by GAAP shall have been made;

 

(c) pledges or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other similar social
security legislation;

 

(d) security deposits or reserves maintained in the ordinary course of business
and required by Applicable Law; and

 

(e) Liens securing Debt of Nueva Esperanza incurred in compliance with
Section 7.8(c) of the Nueva Esperanza Credit Agreement to secure ratably and
equally the obligations of the lenders under the Nueva Esperanza Credit
Agreement in accordance with the terms thereof pursuant to the Collateral
Documents (other than the Security and Control Agreement).

 

“Permitted Uses” means to (i) pay fees and expenses due and payable under
Sections 2.3 and 11.3, (ii) fund the Debt Service Reserve Account, (iii) to
reimburse certain Affiliates of the Borrower for Capital and Exploratory
Expenditures incurred by them in connection with the development of Block Z-1 up
to the amount of US$14,000,000, (iv) to reimburse Capital and Exploratory
Expenditures incurred by certain Affiliates of the Borrower in connection with
the development of the Pampa-La Gallina oil field up to the amount of
US$6,000,000, and (v) the balance, to fund Capital and Exploratory Expenditures
to be incurred by the Borrower in connection with the development of Block Z-1.

 

“Person” means any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization, Governmental Authority or other entity of whatever nature.

 

“Perú” means the Republic of Perú.

 

“Peruvian Financial Transaction Tax” means the Peruvian “Impuesto a las
Transacciones Financieras — (ITF)” created by Law No. 28194, as in effect from
time to time, including as may be amended, and any successor thereto or
replacement thereof.

 

“Peruvian Promissory Notes” has the meaning set forth in Section 2.5.

 

“Power of Attorney” means the exclusive power of attorney granted by the
Borrower in favor of the Offshore Collateral Agent to assign such exploitation
or exploration as the Borrower may have under the Block Z-1 License Contract,
substantially in the form of Exhibit F.

 

“Prepayment Premium” means an amount equal to the present value of the aggregate
amount of interest that would accrue on the Loan being prepaid by the Borrower
at a rate equal to the Interest Rate, discounted at the Applicable Discount
Rate. For the purpose of this definition, “Applicable Discount Rate” means the
rate per annum determined by the

 

17

--------------------------------------------------------------------------------


 

Administrative Agent at approximately 11:00 a.m. (New York time) on the date
that is two (2) Business Days prior to the date specified by the Borrower for
the making of any prepayment in a notice delivered pursuant this Agreement by
reference to the LIBO Rate for a period of three months; provided that to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “Applicable Discount Rate” shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in Dollars are offered for a period of
three months to major banks in the London interbank market in London, England,
by the Administrative Agent at approximately 11:00 a.m. (New York time) on the
date that is two (2) Business Days prior to the date specified by the Borrower
for the making of any prepayment in a notice delivered pursuant to this
Agreement.

 

“Principal Repayment Date” means, any Tranche A Principal Repayment Date or
Tranche B Principal Repayment Date, as the context requires.

 

“Process Agent” has the meaning set forth in Section 11.12(b).

 

“Production Fields” means, collectively, (i) the Corvina Oil Field, (ii) the
Albacora Field, both of which are located in Block Z-1, and (iii) any other oil
and gas production field developed by a Loan Party within Block Z-1.

 

“Pro Forma Basis” means, in connection with the calculation of the Consolidated
Leverage Ratio on a Pro Forma Basis, that such calculation shall be made after
giving effect to (a) any reduction in Consolidated EBITDAX of BPZ Resources and
its Consolidated Subsidiaries and (b) any reduction in Consolidated Total Debt,
in the Borrower and its Consolidated Subsidiaries, for the next succeeding
Rolling Period, in each case resulting from the consummation of such Farm-Out
Transaction, as if such Farm-Out Transaction had been consummated at the
beginning of the most recently ended Rolling Period.

 

“Prohibited Nations Acts” means The Trading with the Enemy Act, the
International Emergency Economic Powers Act, the USA Patriot Act, the
Helms-Burton Act, related laws and regulations issued by the U.S. Office of
Foreign Assets Control, and any similar acts or governmental actions of the
United States or Perú to the extent applicable.

 

“Projected Funding Sources” has the meaning set forth in the definition of Debt
Service Reserve Account Required Balance.

 

“Property” of any Person means any property, rights or revenues, or interest
therein, of such Person.

 

“Proved Developed Non-Producing Reserves” means, as of any date of
determination, Proved Reserves, that as of such date are expected to be
recovered from non-producing wells and installed facilities by the Borrower, as
stated in the most recently delivered Reserve Certification.

 

“Proved Developed Producing Reserves” means, as of any date of determination,
Proved Reserves, that are expected to be recovered from producing wells and
installed facilities by the Borrower, as stated in the most recently delivered
Reserve Certification.

 

18

--------------------------------------------------------------------------------


 

“Proved Developed Producing Reserves Coverage Ratio” means, as of any date of
determination, the ratio obtained by dividing (i) the present value (PV10) of
Proved Developed Producing Reserves stated in the most recently delivered
Reserve Certification by (ii) Consolidated Total Debt of the Borrower and its
Consolidated Subsidiaries.

 

“Proved Reserves” means, as of any date of determination with respect to the
Production Fields, the hydrocarbons which geological estimated quantities and
engineering of data demonstrate with reasonable certainty to be recoverable in
future years from known reservoirs under existing economic and operating
conditions. Proved Reserves are limited to those quantities of hydrocarbons
which can be estimated, with reasonable certainty, to be recoverable
commercially at current prices and costs, under existing regulatory practices
and with existing conventional equipment and operating methods (taking into
account Applicable Laws to which the Borrower is subject on the Closing Date).

 

“Proved Undeveloped Reserves” means, as of any date of determination, Proved
Reserves, that are expected to be recovered from new undrilled wells through
investments by the Borrower, as stated in the most recently delivered Reserve
Certification..

 

“Receivables” means, with respect to each Off-taker, (i) any and all accounts
receivables payable by such Off-taker, to the Borrower, arising from the sale to
such Off-Taker of hydrocarbons lifted at Block Z-1 by a Loan Party, pursuant to
an Off-take Agreement.

 

“Register” has the meaning set forth in Section 11.7(b).

 

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

 

“Required Payment” has the meaning set forth in Section 3.8.

 

“Reserve Certification” means a certification of all of the Proved Reserves
prepared from time to time by the Independent Engineer in accordance with the
Guidelines of the Society of Petroleum Engineers (SPE), including projected
capital expenditures, operating expenses, annual production profiles, the
economic life of the Production Fields and a breakdown of the present value
(PV10) and the amount of Proved Developed Producing Reserves, Proved Developed
Non-Producing Reserves and Proved Undeveloped Reserves included in such
certification.

 

“Restricted Payment” means any payment or distribution by a Person, directly or
indirectly, whether in cash or other Property or in obligations of such Person:
(a) of any dividends or other distribution on its Capital Stock or any interest
on capital, excluding any dividends, distributions or interest paid solely in
such Person’s Capital Stock or in options, warrants or other rights to acquire
its Capital Stock other than mandatorily redeemable Capital Stock, (b) in
respect of the purchase, acquisition, redemption, retirement, defeasance or
other acquisition for value of any of its Capital Stock or any warrants, rights
or options to acquire such Capital Stock, now or hereafter outstanding, (c) in
respect of the return of any capital to its stockholders as such, (d) in
connection with any distribution of Property to its stockholders as such in
respect of its Capital Stock, warrants, rights, options or securities, (e) in
return of any

 

19

--------------------------------------------------------------------------------


 

irrevocable equity contributions or in payment of interest thereon or (f) in
respect of any Investment in such Person made by an Affiliate of such Person.

 

“Rolling Period” means with respect to any fiscal quarter of the applicable Loan
Party, such fiscal quarter and the three immediately preceding fiscal quarters
considered as a single accounting period.

 

“Sale/Leaseback Transaction” means an arrangement relating to Property owned by
a Loan Party or any of its Subsidiaries on the Closing Date or thereafter
acquired by Loan Party or any of its Subsidiaries whereby such Loan Party or any
of its Subsidiaries transfers such Property to another Person and a Loan Party
or any of its Subsidiaries leases it from such Person.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Obligations” means the obligations of the BPZ Peru Secured Parties
secured by the Collateral.

 

“Security and Control Agreement” means a security and control agreement,
substantially in the form of Exhibit G.

 

“Solvent” means, in respect of BPZ Resources and its Consolidated Subsidiaries,
their good and sound financial condition that enables them, on a Consolidated
basis, to comply with their respective existing obligations and the obligations
under the Loan Documents and which, as a consequence, has not led, and is not
expected to lead, as to any of them, to (i) a dissolution, insolvency or similar
status under Applicable Law or (ii) a default in its payment obligations as they
become due.

 

“Specially Designated National” shall have the meaning set forth in Part 515 of
Title 31 of the Code of Federal Regulations.

 

“Spot Rate” means exchange rate for the conversion of Soles into Dollars,
expressed as an amount of Soles per Dollar, as published by Bloomberg Investor
Services, Thomson Reuters, The Wall Street Journal or any other internationally
recognized news agency or service reasonably acceptable to the Administrative
Agent at 11:00 a.m., New York time, on the applicable determination date.

 

“Stock Pledge Agreement” means, the Peruvian law stock pledge agreement
(contrato de garantía mobiliaria de participaciones) granting a first priority
pledge for the benefit of the Offshore Collateral Agent (on behalf of the EENE
Secured Parties and the BPZ Peru Secured Parties) over the Capital Stock of the
Borrower, substantially in the form of Exhibit H.

 

“Subsidiary” means, with respect to any Person, any corporation or other entity
(a) more than 50% of the Voting Stock in which is owned or controlled, directly
or indirectly, by such Person and/or by any Subsidiary of such Person or
(b) which is otherwise controlled, directly or indirectly, by such Person and/or
by any Subsidiary of such Person in accordance with Applicable Law of such
controlled Person’s jurisdiction.

 

20

--------------------------------------------------------------------------------


 

“Subsidiary Guarantor” has the meaning set forth in the definition of Block Z-1
Permitted License Transfer.

 

“Taxes” means all present and future income, stamp, registration and other taxes
and levies, imposts, deductions, charges and withholdings whatsoever, and all
interest, penalties or similar amounts with respect thereto or with respect to
the non-payment thereof, now or hereafter imposed, assessed, levied or collected
by any authority, on or in respect of any Loan Document, any Loan, any payment
under this Agreement or any other Loan Document or the recording, registration,
notarization or other formalization of any thereof; provided that Taxes shall
not include (a) any income, franchise, real property or other similar taxes
imposed upon any BPZ Peru Secured Party by the jurisdiction under the laws of
which such BPZ Peru Secured Party is organized, in which such BPZ Peru Secured
Party has its principal place of business or permanent establishment or, if a
Lender, in which its Applicable Lending Office is located and (b) with respect
to each BPZ Peru Secured Party, taxes imposed by reason of any present or former
connection between such BPZ Peru Secured Party and the jurisdiction imposing
such taxes, other than primarily as a result of entering into or receiving
payments under this Agreement or any Peruvian Promissory Note or any transaction
contemplated hereby.

 

“Total Capitalization Ratio” means, on any day, the result obtained by dividing
(i) Consolidated Total Debt of BPZ Resources and its Consolidated Subsidiaries
by (ii) Consolidated Book Value of Equity plus Consolidated Total Debt of BPZ
Resources and its Consolidated Subsidiaries.

 

“Tranche A Commitment” means, with respect to each Tranche A Lender, the
commitment, if any, of such Lender to make a Tranche A Loan hereunder on the
Closing Date, expressed as an amount representing the maximum principal amount
of the Tranche A Loan to be made by such Lender hereunder, as such commitment
may be reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 11.7. The initial amount of each Tranche A
Lender’s Tranche A Commitment is set forth on Annex I, or in the Assignment
Agreement pursuant to which such Lender shall have assumed its Tranche A
Commitment, as applicable.

 

“Tranche A Lenders” means the Persons listed on Annex I and any other Person
that shall have purchase a Tranche A Loan and become a party hereto pursuant to
an Assignment Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment Agreement.

 

“Tranche A Loan” means a Loan outstanding hereunder made by a Tranche A Lender
to the Borrower made pursuant to this Agreement.

 

“Tranche A Maturity Date” means the Interest Payment Date falling on July 7,
2014; provided that if the Tranche A Maturity Date would otherwise fall on a day
that is not a Business Day unless such next succeeding Business Day falls in
another calendar month in which event such the Tranche A Maturity Date shall be
the immediately preceding Business Day.

 

“Tranche A Principal Repayment Date” has the meaning set forth in
Section 3.1(a).

 

21

--------------------------------------------------------------------------------


 

“Tranche B Commitment” means, with respect to each Tranche B Lender, the
commitment, if any, of such Lender to make a Tranche B Loan hereunder on the
Closing Date, expressed as an amount representing the maximum principal amount
of the Tranche B Loan to be made by such Lender hereunder, as such commitment
may be reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 11.7. The initial amount of each Tranche B
Lender’s Tranche B Commitment is set forth on Annex I, or in the Assignment
Agreement pursuant to which such Lender shall have assumed its Tranche B
Commitment, as applicable.

 

“Tranche B Lenders” means the Persons listed on Annex I and any other Person
that shall have purchased a Tranche B Loan and become a party hereto pursuant to
an Assignment Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment Agreement.

 

“Tranche B Loan” means a Loan outstanding hereunder made by a Tranche B Lender
to the Borrower.

 

“Tranche B Maturity Date” means the Interest Payment Date falling on July 7,
2014; provided that if the Tranche B Maturity Date would otherwise fall on a day
that is not a Business Day unless such next succeeding Business Day falls in
another calendar month in which event such the Tranche B Maturity Date shall be
the immediately preceding Business Day.

 

“Tranche B Principal Repayment Date” has the meaning set forth in
Section 3.1(b).

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“U.S.” and “United States” mean the United States of America.

 

“Voting Stock” of a Person means Capital Stock in such Person having power to
vote for the election of directors or similar officials of such Person or
otherwise voting with respect to actions of such Person (other than such Capital
Stock having such power only by reason of the happening of a contingency).

 

SECTION 1.2 Other Interpretive Provisions.   (a)  The meanings of defined terms
are equally applicable to the singular and plural forms of the defined terms.

 

(b)                                 The words “hereof,” “herein,” “hereunder”
and similar words refer to this Agreement as a whole and not to any particular
provision of this Agreement, and any subsection, Section, Article, Annex,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

 

(c)                                  The term “documents” includes any and all
documents, instruments, written agreements, certificates, indentures, notices
and other writings, however evidenced (including electronically).

 

(d)                                 The term “including” is not limiting and
(except to the extent specifically provided otherwise) shall mean “including
without limitation.”

 

22

--------------------------------------------------------------------------------


 

(e)                                  Unless otherwise specified, in the
computation of periods of time from a specified date to a later specified date,
the word “from” shall mean “from and including,” the words “to” and “until” each
shall mean “to but excluding,” and the word “through” shall mean “to and
including.”

 

(f)                                    The terms “may” and “might” and similar
terms used with respect to the taking of an action by any Person shall reflect
that such action is optional and not required to be taken by such Person.

 

(g)                                 Unless otherwise expressly provided herein:
(i) references to agreements (including this Agreement) and other documents
shall be deemed to include all subsequent amendments and other modifications
thereto, but only to the extent that such amendments and other modifications are
not prohibited by any Loan Document, and (ii) references to any Applicable Law
are to be construed as including all statutory and regulatory provisions or
rules consolidating, amending, replacing, supplementing, interpreting or
implementing such Applicable Law.

 

(h)                                 The Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall be performed
in accordance with their terms.

 

(i)                                     The Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Administrative
Agent, the Arrangers, the Borrower and the Lenders, and are the products of all
such Persons. Accordingly, they shall not be construed against any Person merely
because of any such Person’s involvement in their preparation.

 

(j)                                     Unless otherwise specified, all
accounting terms herein shall bear the meaning ascribed thereto by GAAP.

 

SECTION 1.3 Currency Equivalents.   Whenever in this Agreement, the equivalent
amount of any currency of an amount of another currency is to be determined,
such equivalent amount shall be determined (x) if the equivalent amount of any
non-U.S. currency is to be expressed in Dollars, as the amount of Dollars that
could be purchased with such amount at the Administrative Agent’s foreign
exchange spot rate at the time of determination and (y) if the equivalent amount
of any currency is to be expressed in a currency other than Dollars, as the
amount of such second currency that could be purchased with such amount of the
first currency at the prevailing foreign exchange spot rate at the time of
determination. All amounts herein expressed as Dollar amounts shall be
calculated at the Dollar equivalent amount thereof.

 

ARTICLE II

LOANS, ETC

 

SECTION 2.1 Loans. (a) Each Tranche A Lender severally agrees, on and subject to
the terms and conditions of this Agreement, to make a single Tranche A Loan in
Dollars to the Borrower requesting a Tranche A Loan in the Notice of Borrowing,
as described in Section 2.2 through the Applicable Lending Office, on the
Borrowing Date in an aggregate principal amount not to exceed, for such Lender,
the Tranche A Commitment of such Lender.

 

23

--------------------------------------------------------------------------------


 

(b)                                  Each Tranche B Lender severally agrees, on
and subject to the terms and conditions of this Agreement, to make a single
Tranche B Loan in Dollars to the Borrower requesting a Tranche B Loan in the
Notice of Borrowing, as described in Section 2.2 through the Applicable Lending
Office, on the Borrowing Date in an aggregate principal amount not to exceed,
for such Lender, the Tranche B Commitment of such Lender.

 

(c)                                  Amounts borrowed as Loans which are repaid
or prepaid may not be reborrowed and any available amounts not requested to be
borrowed under this Section 2.1 shall result in the pro rata irrevocable
termination of an equivalent amount of the Commitments on the day on which the
Administrative Agent receives the Notice of Borrowing therefor. The Commitments
shall expire concurrently on the earlier of (i) the date that is five (5) days
after the Closing Date (the “Availability Expiration Date”) and (ii) the
Borrowing Date.

 

(d)                                 The proceeds of the Loans shall be used by
the Borrower solely for Permitted Uses.

 

SECTION 2.2 Borrowing. The Borrower shall give the Administrative Agent a notice
requesting the Loans substantially in the form of Exhibit I (the “Notice of
Borrowing”) as provided in Section 3.7. Not later than 11:00 a.m. (New York
time) on the Borrowing Date, each Tranche A Lender shall make available the
amount of its Tranche A Loans and each Tranche B Lender shall make available the
amount of its Tranche B Loan to the Borrower, at the Administrative Agent’s
Account, in Dollars and immediately available funds, for the account of the
Borrower. The amount so received by the Administrative Agent shall, on the
Borrowing Date, be applied in accordance with the instructions provided by the
Borrower in writing to the Administrative Agent no later than 1:00 p.m (New York
time) one Business Day prior to the proposed Borrowing date, which instructions
shall be acceptable to the Administrative Agent.

 

SECTION 2.3 Fees. The Borrower shall pay to the Administrative Agent, the
Collateral Agents and the Arrangers any other fees (including any fees and other
amounts due under each of the Fee Letter) in such amounts and at such times as
previously agreed upon by the Borrower and each such Person.

 

SECTION 2.4 Several Obligations. The failure of any Lender (the “Defaulting
Lender”) to make the Loans to be made by it on the Borrowing Date shall not
relieve any other Lender of its obligation to make its Loans on such date, but
neither any Lender nor the Administrative Agent shall be responsible for the
failure of any Defaulting Lender to make the Loans to be made by it (except as
otherwise provided in Section 3.8). No Lender shall have any obligation to the
Administrative Agent or any other Lender for the failure by the Defaulting
Lender to make the Loans required to be made by such Lender.

 

SECTION 2.5 Notes. (a)

 

(a)                                  The Tranche A Loan made by each Tranche A
Lender shall, upon the request of such Lender, be evidenced by a promissory note
issued by the Borrower substantially in the form of Exhibit J-I (each a “Tranche
A Peruvian Promissory Note”), and the Tranche B Loan made by each Tranche B
Lender shall, upon the request of such Lender, be evidenced by a promissory note
issued by the Borrower substantially in the form of Exhibit J-II (each a
“Tranche B

 

24

--------------------------------------------------------------------------------


 

Peruvian Promissory Note” and, together with the Tranche A Peruvian Promissory
Note, the “Peruvian Promissory Notes”). Each Peruvian Promissory Note shall be
dated the Borrowing Date, payable to the applicable Lender in a principal amount
equal to the amount of the Loans made by such Lender and otherwise duly
completed.

 

(b)                                 Upon prepayment of the Tranche B Loans in
accordance with Section 3.3, the Borrower shall replace the Tranche A Peruvian
Promissory Note issued on the Borrowing Date and referred in the preceding
paragraph with a new Tranche A Promissory Note which shall reflect the reduced
margin set forth in clause (b) of the definition of Applicable Margin.

 

(c)                                  Each Lender shall be entitled to have its
Peruvian Promissory Notes substituted, exchanged or subdivided for Peruvian
Promissory Notes of lesser denominations in connection with a permitted
assignment of all or any portion of such Lender’s Loans and Peruvian Promissory
Notes pursuant to Section 11.7, to the extent such assignment is not practicable
by means of the endorsement of one or more Peruvian Promissory Notes then held
by such Lender.

 

(d)                                 The Peruvian Promissory Notes shall be only
sold, assigned or transferred in accordance with the provisions of this
Agreement and the relevant Promissory Note.

 

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST

 

SECTION 3.1 Repayment of the Loans. (a) Unless the Borrower elects to prepay the
Tranche A Loans in accordance with Section 3.3 or is required to prepay the
Tranche A Loans in accordance with Section 3.4, the Borrower hereby
unconditionally promises to repay to the Administrative Agent, for the account
of each Lender, the outstanding principal amount of the Tranche A Loans in seven
(7), quarterly installments of principal commencing with the first Interest
Payment Date falling in the 18th month after the Closing Date (each such payment
date, a “Tranche A Principal Repayment Date”) in the corresponding amounts set
forth below opposite such Tranche A Principal Repayment Date:

 

Tranche A Principal

 

Amount

 

Repayment Date

 

($)

 

The Interest Payment Date falling in January, 2013

 

$

2,916,666.00

 

The Interest Payment Date falling in April, 2013

 

$

4,375,000.00

 

The Interest Payment Date falling in July, 2013

 

$

4,375,000.00

 

The Interest Payment Date falling in October, 2013

 

$

7,291,666.00

 

The Interest Payment Date falling in January, 2014

 

$

7,291,668.00

 

The Interest Payment Date falling in April, 2014

 

$

8,750,000.00

 

Tranche A Maturity Date

 

$

8,750,000.00

 

 

25

--------------------------------------------------------------------------------


 

provided, however, that all unpaid principal of the Tranche A Loans shall be
repaid by the Borrower on the Tranche A Maturity Date.

 

(b)                                 Unless the Borrower elects to prepay the
Tranche B Loans in accordance with Section 3.3 or is required to prepay the
Tranche B Loans in accordance with Section 3.4, the Borrower hereby
unconditionally promises to repay to the Administrative Agent, for the account
of each Tranche B Lender, the outstanding principal amount of the Tranche B
Loans in seven (7), quarterly installments of principal commencing with the
first Interest Payment Date falling in the 18th month after the Closing Date
(each such payment date, a “Tranche B Principal Repayment Date”) in the
corresponding amounts set forth below opposite such Tranche B Principal
Repayment Date:

 

Tranche B Principal

 

Amount

 

Repayment Date

 

($)

 

The Interest Payment Date falling in January, 2013

 

$

5,833,333.00

 

The Interest Payment Date falling in April, 2013

 

$

4,375,000.00

 

The Interest Payment Date falling in July, 2013

 

$

5,625,000.00

 

The Interest Payment Date falling in October, 2013

 

$

2,708,333.00

 

The Interest Payment Date falling in January, 2014

 

$

5,208,334.00

 

The Interest Payment Date falling in April, 2014

 

$

3,750,000.00

 

Tranche B Maturity Date

 

$

3,750,000.00

 

 

provided, however, that all unpaid principal of the Tranche B Loans shall be
repaid by the Borrower on the Tranche B Maturity Date.

 

26

--------------------------------------------------------------------------------


 

SECTION 3.2 Interest. (a)   The Borrower shall pay to the Administrative Agent
for the account of each Lender interest on the unpaid principal amount of the
Loans made by such Lender for the period from and including the Borrowing Date
to but excluding the date on which such Loan is paid in full at a rate per annum
equal to the Interest Rate. Such interest shall continue to accrue, to the
fullest extent permitted by Applicable Law, after as well as before any
bankruptcy, insolvency, reorganization, liquidation, dissolution, arrangement or
winding up or composition or readjustment of debts of the Borrower.

 

(b)                                 Notwithstanding the foregoing, the Borrower
shall pay to the Administrative Agent for the account of each Lender interest on
the outstanding amount of the Loans at the Default Rate at any time during the
existence of an Event of Default.

 

(c)                                  Accrued interest on each Loan shall be
payable on each Interest Payment Date for such Loan and (on the principal amount
so prepaid) upon the prepayment of principal thereof; provided, however, that
interest payable at the Default Rate shall also be payable from time to time on
demand by the Administrative Agent.

 

(d)                                 Interest on the Loans shall be computed on
the basis of a year of 360 days and actual days elapsed (including the first day
but excluding the last day) occurring in the period for which payable.

 

SECTION 3.3 Optional Prepayments.

 

(a)                                  Prior to the date falling twelve (12)
months after the Closing Date, the Borrower may prepay in whole but not in part
the Tranche B Loans, without any penalty or Prepayment Premium, subject in all
cases to Section 4.3, but only to the extent of any Net Cash Proceeds received
by (i) any Loan Party in connection with an Equity Offering, and/or (ii) BPZ
Resources in connection with unsecured Debt incurred in compliance with
Section 7.9(f). Concurrently with such prepayment, the Borrower shall pay all
accrued and unpaid interest on the principal amount so prepaid to the date of
such prepayment.

 

(b)                                 At any time on or after the date falling
twelve (12) months from the Closing Date, the Borrower may prepay the Loans in
whole but not in part, subject in all cases to Section 4.3. Concurrently with
each such prepayment, the Borrower shall pay the Prepayment Premium and all
accrued and unpaid interest on the principal amount so prepaid to the date of
the prepayment.

 

(c)                                  Amounts prepaid under this Section 3.3 may
not be reborrowed.

 

SECTION 3.4 Mandatory Prepayments.

 

(a)                                  If, on any date, any of the Loan Parties or
any of its Subsidiaries shall enter into any Farm-Out Transaction permitted
under Section 7.15(b) with respect to their interest in Block Z-1, then:

 

(i)     if upon consummation of any such Farm-Out Transaction, with respect to
Block Z-1, the Loan Parties, collectively, (A) cease to hold an economic
interest of 51% in Block Z-1, or (B) cease to be the operator of Block Z-1,
then, if requested by the Administrative Agent (acting on behalf of the
Lenders), the

 

27

--------------------------------------------------------------------------------


 

Borrower shall prepay, on the date that is ten (10) Business Days after the date
of such request, 100% of the outstanding principal amount of the Loans of such
Lenders electing to have their Loans prepaid;

 

(ii)  if upon consummation of any such Farm-Out Transaction, with respect to
Block Z-1, the Loan Parties, collectively, hold an economic interest of more
than 51% but less than 65% in Block Z-1, then, if requested by the
Administrative Agent (acting on behalf of the Lenders), the Borrower shall
prepay, on the date that is ten (10) Business Days after the date of such
request, an amount of principal outstanding of the Loans equal to the higher of
(x) 50% of the outstanding balance of the Loans and (y) the amount of principal
of the outstanding Loans that would be required to be repaid in order for the
Consolidated Leverage Ratio for such Rolling Period to be, after giving effect
to such Farm-Out Transaction on a Pro Forma Basis, less than 2.75 to 1.0;

 

(iii)  if upon consummation of any such Farm-Out Transaction, with respect to
Block Z-1, the Loan Parties, collectively, hold an economic interest of 65% or
more, but less than 80%, in Block Z-1, then, if requested by the Administrative
Agent (acting on behalf of the Lenders), the Borrower shall prepay, on the date
that is ten (10) Business Days after the date of such request, a proportional
amount of the outstanding Loans equal to the higher of (x) the percentage of the
Borrower’s interest in Block Z-1 assigned or transferred to the applicable
Farmee in connection with such Farm-Out Transaction and (y) the amount of
principal of the outstanding Loans that would be required to be repaid in order
for the Consolidated Leverage Ratio for such Rolling Period to be, after giving
effect to such Farm-Out Transaction on a Pro Forma Basis, less than 2.75 to 1.0;

 

(iv)  if upon consummation of any such Farm-Out Transaction, with respect to
Block Z-1, the Loan Parties, collectively, hold an economic interest of 80% or
more in Block Z-1, then, if requested by the Administrative Agent (acting on
behalf of the Lenders), the Borrower shall prepay, on the date that is ten
(10) Business Days after the date of such request, the amount of principal of
the outstanding Loans that would be required to be repaid in order for the
Consolidated Leverage Ratio for such Rolling Period to be, after giving effect
to such Farm-Out Transaction on a Pro Forma Basis, less than 2.75 to 1.0;

 

(b)                      If any Debt (other than the Excluded Debt) of any Loan
Party or any of its Subsidiaries is repaid prior to the scheduled maturity
thereof, then, if requested by the Administrative Agent (acting on behalf of the
Lenders), the Borrower shall prepay, on the date that is ten (10) Business Days
after the date of such request, 100% of the outstanding principal amount of the
Loans of such Lenders electing to have their Loans prepaid.

 

(c)                       Concurrently with each mandatory prepayment under this
Section 3.4, the Borrower shall pay the Prepayment Premium and all accrued and
unpaid interest on the principal amount so prepaid to the date of the
prepayment; provided, that if the Borrower does not prepay the Tranche B Loans
in accordance with Section 3.3(a) and is required to make a mandatory prepayment
under Section 3.4, the amount of the Prepayment Premium shall be calculated

 

28

--------------------------------------------------------------------------------


 

assuming that the final maturity date of the outstanding Loans required to be
prepaid is that date falling twenty-seven (27) months after the Closing Date.

 

SECTION 3.5 Payments. (a)  All payments of principal, interest and other amounts
to be made by (or on behalf of) the Borrower to the BPZ Peru Secured Parties
under this Agreement and the other Loan Documents shall be received in Dollars,
in immediately available funds, without deduction, set-off or counterclaim, in
the Administrative Agent’s Account not later than 11:00 a.m. (New York time) on
the date on which such payment shall become due (each such payment received
after such time on such due date may be deemed to have been received on the next
Business Day in the Administrative Agent’s sole discretion).

 

(b)                                 Each payment received by the Administrative
Agent under this Agreement or any other Loan Document for the account of any
recipient shall be paid by the Administrative Agent promptly to such recipient,
in immediately available funds, for the account of such recipient (with respect
to a Lender, for the account of its Applicable Lending Office).

 

(c)                                  Except to the extent provided herein
(including, for the avoidance of doubt, in Section 3.3(a)), all payments made
under this Agreement or any other Loan Document shall be applied first (in each
case on a pro rata basis to the recipients thereof based upon the amounts then
owed to them) to pay fees and expenses due to the BPZ Peru Secured Parties under
the Loan Documents, then to pay accrued and unpaid interest on the Loans, then
to pay principal of the Loans and then to pay any and all other amounts payable
to the BPZ Peru Secured Parties under the Loan Documents, which payments shall
be applied, in the case of any partial prepayments of the Loans, to prepay the
Loans in inverse order of maturity.

 

(d)                                 If any payment under this Agreement is
stated to be due on a day that is not a Business Day, then such date shall be
extended to the next Business Day and such extension of time shall in such case
be included in the computation of payment of interest (if applicable); provided
that, if such extension would cause payment of interest or principal to be made
in the next following calendar month, such payment shall be made on the next
preceding Business Day.

 

SECTION 3.6 Pro Rata Treatment.   Except to the extent otherwise provided herein
(including, for the avoidance of doubt in Section 3.3(a)) (i) each payment or
prepayment of principal of Loans shall be made for the account of the Lenders of
each Class pro rata in accordance with the respective unpaid principal amounts
of the Tranche A Loans and the Tranche B Loans, and within each Class shall be
made for the account of the Lenders of such Class pro rata in accordance with
the respective unpaid principal amounts of the Loans of such Class held by the
respective Lenders and (ii) each payment of interest by the Borrower shall be
made for the account of the Lenders of each Class pro rata in accordance with
the respective unpaid principal amounts of the Tranche A Loans and the Tranche B
Loans, and within each Class shall be made for account of the Lenders of such
Class pro rata in accordance with the amounts of interest on the Loans of that
same Class then due and payable to the Lenders of such Class.

 

SECTION 3.7 Certain Notices.   The Notice of Borrowing shall be effective only
if received by the Administrative Agent not later than 11:00 a.m. (New York
time) on the date one (1) Business Day before the requested Borrowing Date and a
notice of optional prepayment

 

29

--------------------------------------------------------------------------------


 

pursuant to Section 3.3 shall be effective only if received by the
Administrative Agent not later than 11:00 a.m. (New York time) on the date eight
(8) Business Days before the prepayment date. The Borrower shall give notice of
a mandatory prepayment not later than 11:00 a.m., New York time, on the date ten
(10) Business Days before such prepayment is due. The Notice of Borrowing and
each notice of prepayment shall specify the amount to be borrowed or prepaid and
the requested Borrowing Date or prepayment date, as the case may be, (each of
which dates shall be a Business Day). The Administrative Agent shall promptly
notify the Lenders of the contents of each such notice.

 

SECTION 3.8 Non-Receipt of Funds by the Administrative Agent.   Unless the
Administrative Agent shall have been notified in writing by any Lender before
the date on which such Lender is to make payment to the Administrative Agent of
the proceeds of the Loan to be made available by such Lender hereunder (any such
payment being herein called the “Required Payment”) that such Lender will not
make its Required Payment, the Administrative Agent may assume that such Lender
is making its Required Payment available to the Administrative Agent and may, in
reliance upon such assumption, make available to the Borrower, a corresponding
amount. If such amount is so advanced by the Administrative Agent but not made
available by such Lender to the Administrative Agent by the required time on
such date, then the Borrower shall pay to the Administrative Agent, on demand,
such amount with interest thereon at a rate: equal to the then-applicable
Default Rate, in each case until such amount is paid in full (in immediately
available Dollars) to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender (with a copy to the Borrower) with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

 

SECTION 3.9 Set-Off; Sharing of Payments.  (a)  Without limiting any of the
obligations of the Borrower or the rights of any of the BPZ Peru Secured Parties
under the Loan Documents, if the Borrower shall fail to pay when due (whether at
stated maturity, by acceleration or otherwise) any amount payable by it
hereunder or under any other Loan Document, then (to the extent not in violation
of an Applicable Law) each BPZ Peru Secured Party may, without prior notice to
the Borrower (which notice is expressly waived by it to the fullest extent
permitted by Applicable Law), set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final, in any currency, matured or unmatured) at any time held or any other Debt
owing by such BPZ Peru Secured Party or any of its Affiliates (in each case,
including any branch or agency thereof) to or for the credit or account of the
Borrower. Each BPZ Peru Secured Party shall promptly provide notice of any such
set-off by it to the Borrower and the Administrative Agent; provided, that
failure by such BPZ Peru Secured Party to provide such notice shall not give the
Borrower any cause of action or right to damages or affect the validity of such
set-off and application.

 

(b)                                 If any BPZ Peru Secured Party shall obtain
from the Borrower payment of any principal of or interest on its Loan or payment
of any other amount under this Agreement or the other Loan Documents through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or for any other reason (other than from the Administrative Agent as provided
herein), and, as a result of such payment, such BPZ Peru Secured Party shall
have received a percentage of the principal of or interest on the Loans or such
other amounts then due under the Loan Documents in excess of such BPZ Peru
Secured Party’s pro rata share thereof, then it shall promptly notify the
Administrative Agent thereof and purchase from the applicable other BPZ

 

30

--------------------------------------------------------------------------------

 


 

Peru Secured Parties participations in (or, if and to the extent specified by
any such other BPZ Peru Secured Party, direct interests in) the Loans or such
other amounts, respectively, owing to such other BPZ Peru Secured Parties (or in
interest due thereon, as the case may be) in such amounts, and make such other
adjustments from time to time, as shall be equitable, to the end that all the
applicable BPZ Peru Secured Parties shall share the benefit of such excess
payment (net of any expenses that may be incurred by such BPZ Peru Secured Party
in obtaining or preserving such excess payment) pro rata in accordance with the
unpaid principal of and/or interest on the Loans or such other amounts,
respectively, owing to each of the BPZ Peru Secured Parties under the Loan
Documents. To such end, all such BPZ Peru Secured Parties shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored.

 

ARTICLE IV

YIELD PROTECTION, ETC.

 

SECTION 4.1 Additional Costs. (a) If the adoption of any Applicable Law, or any
change in any Applicable Law, or any change in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of law) of any Governmental Authority, shall impose, modify or deem
applicable any reserve (including any such requirement imposed by the Board of
Governors of the U.S. Federal Reserve System), special deposit, insurance
assessment or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (or its Applicable Lending Office)
or shall impose upon any Lender (or its Applicable Lending Office) any other
condition affecting its Loans, its Peruvian Promissory Notes or its obligation
to make its Loans, and the result of any of the foregoing is to increase the
cost to such Lender (or its Applicable Lending Office) of making or maintaining
its Loans, or to reduce the amount of any sum received or receivable by such
Lender (or its Applicable Lending Office) under this Agreement or under any
other Loan Document (other than Taxes, which shall be treated pursuant to
Section 4.4), then the Borrower agrees to pay to the Administrative Agent for
the account of such Lender such additional amount(s) as will compensate such
Lender for such increased cost or reduction.

 

(b)                                 If any Lender shall have determined that the
adoption of any Applicable Law regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by it (or its Applicable Lending Office) with any request
or directive regarding capital adequacy (whether or not having the force of law)
of any Governmental Authority (in each case above, at any time on or after the
Closing Date), has or would have the effect of reducing the rate of return on
capital of such Lender (or its parent or Applicable Lending Office) as a
consequence of such Lender’s obligations hereunder or its Loans to a level below
that which such Lender (or its parent or Applicable Lending Office) could have
achieved but for such adoption, change, request or directive, then from time to
time the Borrower agrees to pay to such Lender such additional amount as will
compensate such Lender (or its parent or Applicable Lending Office, as the case
may be) for such reduction.

 

31

--------------------------------------------------------------------------------


 

(c)                                  Each Lender shall promptly (and, in any
event, within 180 days of its actual knowledge thereof) notify the
Administrative Agent of any event of which it has knowledge that will entitle
such Lender to compensation pursuant to this Section and shall provide the
Administrative Agent with reasonable detail as to the basis of such Lender’s
claim to compensation hereunder and method for calculating such compensation.
Before giving any such notice, a Lender shall designate a different Applicable
Lending Office if such designation: (i) will avoid the need for, or reduce the
amount of, such compensation and (ii) will not, in the judgment of such Lender,
be disadvantageous to such Lender. A notice of any Lender claiming compensation
under this Section and providing the information set forth above within the time
set forth above shall be conclusive evidence of its entitlement to such
compensation and shall be binding upon the Borrower in the absence of manifest
error and such amounts shall be payable by the Borrower promptly (and, in any
event, within five (5) Business Days) after receipt by the Borrower of such
notice (or, if such compensation relates to future dates, by no later than the
applicable dates indicated in such notice).

 

SECTION 4.2 Illegality. Notwithstanding any other provision of this Agreement,
if the adoption of or any change in any Applicable Law or in the interpretation
or application thereof by any Governmental Authority shall make it (or be
asserted by it to be) unlawful for any Lender or its Applicable Lending Office
to honor its obligation to make or maintain its Loans hereunder (and, in the
opinion of such Lender, the designation of a different Applicable Lending Office
would either not avoid such unlawfulness or would be disadvantageous to such
Lender), then such Lender shall promptly notify the Administrative Agent thereof
(with a copy to the Borrower), following which notice: (a) such Lender’s
Commitment (if still available) shall be suspended until such time as such
Lender may again make and maintain its Loans or (b) if such Applicable Law shall
so mandate, such Lender’s Loans shall be prepaid by the Borrower, together with
accrued and unpaid interest thereon and all other amounts payable to such Lender
by the Borrower under the Loan Documents, on or before such date as shall be
mandated by such Applicable Law (such prepayment not being shared as described
in Section 3.9(b) with any Lenders not so affected).

 

SECTION 4.3 Funding Losses. The Borrower agrees to pay to the Administrative
Agent for the account of the applicable BPZ Peru Secured Party, upon the request
of such BPZ Peru Secured Party through the Administrative Agent, such amount as
shall be sufficient (in the reasonable opinion of such BPZ Peru Secured Party)
to compensate it for any loss, cost or expense (including any such loss, cost or
expense arising from the liquidation or reemployment of funds obtained by such
BPZ Peru Secured Party to fund its Loan, from the unwinding or termination of
any related hedging arrangements entered into by such BPZ Peru Secured Party, or
from fees payable to terminate the deposits from which such funds were
obtained), that such BPZ Peru Secured Party determines is attributable to:

 

(a)                                  the payment of any principal of any Loan
other than on the Principal Repayment Date applicable thereto (including as a
result of an Event of Default); or

 

(b)                                 any failure by the Borrower for any reason
to make a prepayment hereunder on the date of prepayment notified in a notice of
prepayment given pursuant to Section 3.7.

 

32

--------------------------------------------------------------------------------


 

Each Lender shall furnish to the Administrative Agent (with a copy to the
Borrower) a notice setting forth the basis and amount of each request by such
Lender for compensation under this Section, which notice shall provide
reasonable detail as to the calculation of such loss, cost or expense, and shall
be conclusive and binding upon the Borrower in the absence of manifest error.

 

SECTION 4.4 Taxes. (a) All payments on account of the principal of and interest
on the Loans and the Peruvian Promissory Notes, and fees and all other amounts
payable under the Loan Documents by the Borrower to or for the account of the
Administrative Agent, any Lender or any other BPZ Peru Secured Party, including,
for the avoidance of doubt, amounts payable under Section 4.4(b), shall be made
free and clear of and without withholding, deduction, reduction or liability for
or on account of any Taxes; provided that if the Borrower shall be required by
Applicable Law to withhold or deduct any Taxes from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
withholdings or deductions (including withholdings or deductions applicable to
additional sums payable under this Section 4.4) the applicable Lender or any
other BPZ Peru Secured Party receives an amount equal to the sum it would have
received had no such withholdings or deductions been made, (ii) the Borrower
shall make such withholdings or deductions and (iii) the Borrower shall timely
pay the full amount so withheld or deducted to the relevant Governmental
Authority in accordance with Applicable Law.

 

(b)                                 The Borrower agrees to indemnify each BPZ
Peru Secured Party against, and reimburse each BPZ Peru Secured Party on demand
for, any Taxes and any loss, liability, claim or expense, including interest,
penalties and legal fees, that such BPZ Peru Secured Party may incur at any time
arising out of or in connection with any failure of the Borrower to make any
payment of Taxes when due.

 

(c)                                  Except to the extent prohibited by
Applicable Law, the Borrower shall furnish to the Administrative Agent, upon the
request of any BPZ Peru Secured Party (through the Administrative Agent),
together with certified copies for distribution to each BPZ Peru Secured Party
requesting the same, original official tax receipts (if available or, if not, a
certified copy thereof if available) or, if such a receipt is not legally
available, any other document evidencing payment thereof that is reasonably
satisfactory to such BPZ Peru Secured Party, in respect of each payment of Taxes
required under this Section, as soon as is reasonably practical after the date
that such payment is made, and shall promptly furnish to the Administrative
Agent at its request or at the request of any BPZ Peru Secured Party (through
the Administrative Agent) any other information, documents and receipts that the
Administrative Agent or such BPZ Peru Secured Party may reasonably request to
establish that full and timely payment has been made of all Taxes with respect
to which indemnification is required to be paid under this Section to such BPZ
Peru Secured Party.

 

(d)                                 The Borrower agrees to pay all present and
future stamp, court or documentary taxes and any other excise taxes, charges or
similar levies and any related interest or penalties incidental thereto imposed
by any taxing authority that arises from any payment made by (or on behalf of)
the Borrower under the Loan Documents, from the execution, delivery, enforcement
or registration of the Loan Documents or from the filing, registration,
recording or perfection of any security interest contemplated by the Loan
Documents.

 

33

--------------------------------------------------------------------------------


 

SECTION 4.5 Market Disruption.

 

(a)                                  If a Market Disruption Event occurs in
relation to the Loans for any Interest Period, then the rate of interest on each
Lender’s share of that Loan for such Interest Period shall be the rate per annum
which is the sum of:

 

(i)                                     the Applicable Margin for such Interest
Period; and

 

(ii)                                  the rate notified to the Administrative
Agent by that Lender as soon as practicable and in any event before interest is
due to be paid in respect of that Interest Period, to be that which expresses as
a percentage rate per annum the cost to that Lender of funding its participation
in that Loan from whatever source it may reasonable select, as adjusted by such
Lender to appropriately reflect any additional costs imposed on such Lender for
reserves.

 

(b)                                 In this Agreement “Market Disruption Event”
means before close of business in London on the second Business Day prior to the
commencement of the relevant Interest Period, the Administrative Agent receiving
notifications from a Lender or Lenders that the cost to it or them of obtaining
matching deposits in the London Interbank Market would be in excess of the LIBO
Rate.

 

(c)                                  If a Market Disruption Event occurs, the
Administrative Agent shall give notice thereof to the Borrower and the Lenders
by telephone or telecopy as promptly as practicable thereafter and enter into
negotiations (for a period of not more than thirty (30) days) with a view to
agreeing a substitute basis for determining the rate of interest in respect of
the relevant Loan.

 

(d)                                 Any alternative basis agreed pursuant to
paragraph (c) above shall, with the prior consent of all the Lenders
participating in the relevant Loan and the Administrative Agent, be binding in
all parties thereto.

 

ARTICLE V

CONDITIONS PRECEDENT

 

SECTION 5.1 Conditions Precedent to the Borrowing Date. The obligation of each
Lender to make its Loans hereunder on the Borrowing Date is subject to the
conditions precedent that:

 

(a)                                  the Lenders shall not have otherwise become
aware of any information not previously disclosed to them that they believe in
good faith to be inconsistent in a material and adverse manner with their
understanding, based on the information provided to them prior to the Closing
Date, of the business, assets, liabilities, operations, condition (financial or
otherwise) or operating results of the Borrower and its Consolidated
Subsidiaries, taken as a whole;

 

(b)                                 there not having occurred (i) any event,
change or condition since December 31, 2010 with respect to any Loan Party,
that, individually or in the aggregate, has had, or could reasonably be expected
to have a Material Adverse Effect or (ii) since June 30, 2011 any material
adverse change in the political, economic or financial condition of Perú or with
respect to the Latin American or international loan market or capital markets;

 

34

--------------------------------------------------------------------------------


 

(c)                                  the Administrative Agent shall have
received the following documents, each of which shall be in form and substance
satisfactory to the Administrative Agent:

 

(i)                                     Executed Agreement. This Agreement, duly
executed and delivered by the parties hereto;

 

(ii)                                  Collateral Documents. Subject to
Section 7.14(a) and 7.29, the Collateral Documents, duly executed and delivered
by the parties thereto, together with evidence of the taking of all such other
action as may be required on or prior to the Borrowing Date, in the opinion of
New York and Peruvian counsel under the laws of the United States of America and
Perú, respectively, to perfect the Liens created thereby;

 

(iii)                               Notarial Notification. A copy of each
Notarial Notification delivered to any Off-taker party to an Off-take Agreement;

 

(iv)                              Loan Documents. The other Loan Documents, duly
executed and delivered by the parties thereto, together with the evidence of the
taking of all such other action as may be required on or prior to the Borrowing
Date in the opinion of the United States and Peruvian counsel, under the laws of
the United States of America and Perú, to make the obligations thereunder
enforceable against all parties thereto;

 

(v)                                 Corporate Documents. Certified copies of the
Organizational Documents of each of the Borrower and the Guarantors and of
documents (including appropriate resolutions of the partners’ meeting or similar
body of the Borrower) evidencing the due authorization by it of the entering
into and performance by it of the Loan Documents to which it is a party and the
authority of the persons signing the Loan Documents on behalf of it;

 

(vi)                              Officer’s Certificates. A certificate signed
by an authorized officer or director of each of the Borrower and the Guarantors,
dated as of the Borrowing Date, to the effect that: (A) all representations and
warranties made by it contained in each of the Loan Documents to which it is a
party are true and correct in all material respects on and as of such date, and
(B) it is in compliance in all material respects (except to the extent a
covenant is qualified by reference to materiality or Material Adverse Effect in
which case it shall be in compliance with it in all respects) with all of its
covenants and agreements contained in any Loan Documents to which it is a Party
and (C) no Default exists;

 

(vii)                           Approvals. Copies of all licenses, consents,
authorizations and approvals of, and notices to and filings and registrations
with, any Governmental Authority (including UCC financing statements) and of all
third party consents and approvals, required in connection with the making and
performance by the Borrower and the Guarantors of the Loan Documents to which
each is a party;

 

(viii)                        Incumbency Certificate. A certificate or similar
document of each of the Borrower and the Guarantors as to the authority,
incumbency and specimen signatures of the individuals who have executed the Loan
Documents to which each is a party and other documents contemplated hereby on
behalf of each such Person;

 

35

--------------------------------------------------------------------------------


 

(ix)                                Opinions of Counsel. The Administrative
Agent shall have received the following legal opinions, dated the Borrowing Date
and addressed to the Administrative Agent and the Lenders:

 

(A)                              the opinion of Stroock & Stroock & Lavan LLP,
special New York counsel to the Borrower and the Guarantors, substantially in
the form of Exhibit K-I;

 

(B)                                the opinion of Rodrigo, Elías & Medrano
Abogados, special Peruvian counsel to the Borrower and the Guarantors,
substantially in the form of Exhibit K-II;

 

(C)                                the opinion of J. Durkin Ledgard, internal
counsel to BPZ Resources, substantially in the form of Exhibit K-III;

 

(D)                               the opinion of Claudia Noriega, internal
counsel to the Borrower, substantially in the form of Exhibit K-IV;

 

(E)                                 the opinion of Chadbourne & Parke LLP,
special U.S. counsel to the Administrative Agent, the Lenders and the Arrangers,
in form and substance satisfactory to the Administrative Agent; and

 

(F)                                 the opinion of Rubio, Leguía & Normand,
special Peruvian counsel to the Administrative Agent, the Lenders and the
Arrangers, in form and substance satisfactory to the Administrative Agent;

 

(x)                                   Process Agent Acceptance. A letter from
the Process Agent accepting its appointment as process agent for the Borrower
and the Guarantors;

 

(xi)                                Financial Statements. A copy of (A) the
audited balance sheet of each Loan Party as of December 31, 2010 and the related
statements of income and cash flows for the fiscal year ending on that date, and
(B) the unaudited balance sheet of each Loan Party as of March 31, 2011 and the
related statements of income and cash flows for the period of one fiscal
quarters ending on that date, in each case in accordance with GAAP;

 

(xii)                             Insurance Policies. The Administrative Agent
shall have received copies of each of the insurance policies required to be
issued in accordance with Annex II, naming, in the case of insurance covering
any assets or property which constitute Collateral, the BPZ Peru Secured Parties
as loss payees and additional insured thereunder; and

 

(xiii)                          Other. Such other documents and other conditions
as the Administrative Agent may reasonably request in advance in connection with
this Agreement and the other Loan Documents.

 

(d)                                 the Administrative Agent shall have received
a Notice of Borrowing from the Borrower in accordance with Section 3.7, which
shall include an instruction as to the application of the proceeds of the Loans;

 

36

--------------------------------------------------------------------------------


 

(e)                                  simultaneously with the disbursement of the
Loans, the Administrative Agent shall have received evidence of the issuance of
irrevocable instructions for the payment of the fees and expenses then due and
payable under Sections 2.3 (including any fees and other amounts due under the
Fee Letter) and 11.3 (to the extent such fees and expenses were set forth in an
invoice presented to the Borrower prior to the Borrowing Date), in connection
with the negotiation, preparation, execution and delivery of the Loan Documents
and the making of the Loans hereunder and of any and all stamp taxes or similar
taxes payable in connection with the transactions contemplated hereby or by any
other Loan Document;

 

(f)                                    the Administrative Agent shall have
received evidence that the Debt Service Reserve Account has been established and
will be funded with the Debt Service Reserve Account Required Balance in
accordance with the Security and Control Agreement;

 

SECTION 5.2 Satisfaction of Conditions Precedent. Each Lender shall be deemed to
have agreed to and accepted each document, and to have approved or accepted each
other matter delivered or occurring pursuant to Section 5.1, unless such Lender
(before making the amount of its Loans available to the Administrative Agent)
notifies the Administrative Agent in writing that it does not so agree with or
accept such document or other matters. The determination as to satisfaction of
the conditions precedent set forth in Section 5.1 shall be at the sole
discretion of the Administrative Agent and the Lenders or Majority Lenders, as
applicable.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

As of the Closing Date and the Borrowing Date, the Loan Parties, jointly and
severally, represent and warrant to the Administrative Agent and the Lenders
that:

 

SECTION 6.1 Power and Authority, Compliance with Laws, Capitalization, etc.

 

(a)                                  Each Loan Party and each of its
Subsidiaries: (i) is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, (ii) has all requisite corporate
power, and has all material Governmental Approvals, necessary to own or lease
its Properties and carry on its business as now being or as proposed to be
conducted, (iii) is qualified to do business and is in good standing in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary, (iv) has full power, authority and legal right to make
and perform its obligations under each Loan Document to which it is a party, and
(v) is in material compliance with its Organizational Documents and all
Applicable Laws (including any Prohibited Nations Act), Governmental Approvals
and contractual obligations applicable to it.

 

(b)                                 All of the issued and outstanding shares of
Capital Stock and Voting Stock of each Loan Party and each of their
Subsidiaries’ are as set forth in Schedule 6.1(b). All of the shares of Capital
Stock and Voting Stock of the Loan Parties and each of their Subsidiaries have
been duly authorized, validly issued and are fully paid and nonassessable. All
of the issued and outstanding shares of Capital Stock and Voting Stock of the
Loan Parties and each of their Subsidiaries are held as set forth in Schedule
6.1(b) free and clear of any Liens.

 

37

--------------------------------------------------------------------------------


 

(c)                                  Except as provided in Schedule 6.1(c),
there are no outstanding rights, plans, options, warrants, calls, conversion
rights or any obligations, agreements, arrangements or commitments of any
character, either firm or conditional (including without limitation pursuant to
uncapitalized capital contributions) obligating the Loan Parties or any of their
Subsidiaries to issue, deliver or sell, or cause to be issued, delivered or
sold, any Capital Stock, Voting Stock or any securities exchangeable for, or
convertible into, Capital Stock or Voting Stock or obligating the Loan Parties
or any of their Subsidiaries to grant, extend or enter into any such agreement,
arrangement, requirement or commitment or providing for the right on the part of
any shareholder to subscribe for such shares.

 

(d)                                 Schedule 6.1(d) contains a list of each
Subsidiary of the Loan Parties, including its name and jurisdiction of
incorporation.

 

SECTION 6.2 Due Authorization, Etc. The execution, delivery and performance by
each Loan Party of the Loan Documents to which it is party and of all other
documents to be executed and delivered thereunder by it have been duly
authorized by all necessary corporate action (including any necessary
shareholder action), and do not contravene: (a) its Organizational Documents,
(b) any Applicable Law (including, without limitation any Prohibited Nations
Act), decree, judgment, award, injunction or similar legal restriction in
effect, or (c) any document or other contractual restriction binding upon or
affecting it or any of its Properties.

 

SECTION 6.3 No Additional Authorization Required. Except for the filing of a UCC
financing statement in the District of Columbia (with respect to the Borrower)
in favor of the Administrative Agent (on behalf of the BPZ Peru Secured Parties)
with respect to the Liens on the Collateral, all notices to and filings and
registrations with, any Governmental Authority, and all third-party approvals,
required for the due execution, delivery and performance by each Loan Party of
the Loan Documents to which it is a party and for the legality, validity or
enforceability of the Loan Documents have been obtained and are in full force
and effect and true copies thereof have been provided to the Administrative
Agent.

 

SECTION 6.4 Legal Effect. This Agreement and each other Loan Document to which
any Loan Party is a party have been duly executed and delivered by each Loan
Party thereto, and are legal, valid and binding obligations of such Loan Party,
enforceable against such Loan Party in accordance with their terms, in each case
except as may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and as may be limited by equitable
principles of general applicability.

 

SECTION 6.5 Financial Statements. The balance sheets of each Loan Party,
delivered pursuant to Section 5.1(c)(x), and the related statements of income
and cash flows delivered in connection therewith (including, in each case, the
notes in relation thereto), are complete and correct and fairly present the
financial condition of such Loan Party as of such date and the results of such
Loan Party’s operations for the fiscal year (or, in the case of the financial
statements delivered pursuant to Section 7.5, the fiscal year or fiscal quarter,
as applicable, ending on such date), all in accordance with GAAP, and such Loan
Party does not have any material contingent liabilities or unusual forward or
long-term commitments not disclosed therein. Since December 31, 2010, no event
or circumstance has occurred that has had, or could reasonably be expected to
have, a Material Adverse Effect.

 

38

--------------------------------------------------------------------------------


 

SECTION 6.6 Ranking. The payment obligations of each Loan Party hereunder and
under the other Loan Documents to which it is a party are unconditional general
obligations of such Loan Party, and rank at least pari passu with all other
present and future senior unsubordinated Debt of such Loan Party, except as may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally and as may be limited by equitable principles of
general applicability.

 

SECTION 6.7 Existing Debt. Attached as Schedule 6.7 is a complete and accurate
list of all existing Debt of each Loan Party and each of its Subsidiaries.

 

SECTION 6.8 No Actions or Proceedings. Except as set forth in Schedule 6.8,
there is no litigation, investigation, arbitration or other proceeding pending
or, to the best knowledge of each Loan Party, threatened against any Loan Party
or any of its Subsidiaries by or before any arbitrator or Governmental Authority
that individually or in the aggregate, has had or, could reasonably be expected
to have a Material Adverse Effect.

 

SECTION 6.9 Commercial Activity; Absence of Immunity. Each Loan Party and each
of its Subsidiaries is subject to civil and commercial law with respect to its
obligations under the Loan Documents to which it is a party, and the execution,
delivery and performance by it of such Loan Documents constitute private and
commercial acts rather than public or governmental acts. None of the Loan
Parties nor any of its Subsidiaries or their respective Properties are entitled
to immunity on the grounds of sovereignty or otherwise from the jurisdiction of
any court or from any action, suit, set-off or proceeding, or service of process
in connection therewith, arising under the Loan Documents.

 

SECTION 6.10                    Taxes. There is no Tax of any kind imposed by
the United States of America or Perú (or any municipality or other political
subdivision or taxing authority thereof or therein that exercises de facto or de
jure power to impose such Tax) either: (a) on or by virtue of the execution or
delivery of the Loan Documents or (b) on any payment to be made by any Loan
Party pursuant to the Loan Documents other than (i) an Income Tax withholding
imposed in Perú at the rate of 4.99% which rate applies if the amount of the
Loans is effectively transferred to the Borrower through the Peruvian financial
system, and (ii) a Peruvian Financial Transaction Tax at the rate of 0.005% of
each credit and debit transaction with respect to an account with an entity that
is part of the Peruvian financial system or through an established payment
system. Notwithstanding the foregoing, if Interest plus fees, costs, and
expenses paid by the Borrower to the Lenders, exceed the then applicable LIBO
Rate plus 7 percentage points, an income tax withholding at the rate of 30%
shall apply to such excess in Perú. Each Loan Party and each of its Subsidiaries
has filed all tax returns required to be filed by it (taking into account any
applicable extensions) and paid all taxes shown to be due thereon.

 

SECTION 6.11                    Legal Form. Each of the Loan Documents is (or
upon its coming into existence will be) in proper legal form under its governing
law for the enforcement thereof against the parties thereto under such law, and
if each were stated to be governed by such law, would constitute a legal, valid
and binding obligation thereof under such law, enforceable in accordance with
its terms; provided that the enforceability and admissibility as evidence before
the Peruvian courts and authorities of any Loan Document executed or delivered
outside of Perú may be subject to: (i) providing an official translation, if the
document is not in the Spanish

 

39

--------------------------------------------------------------------------------


 

language; and/or (ii) in case of documents issued before a public officer
outside of Perú (x) prior legalization by apostille before the competent
authority in the country wherein it was issued, in cases of documents issued in
countries that are parties to the Hague Apostille Convention, or (y) prior
certification by Peruvian consular authorities, in case of documents issued in
countries that are not parties to the Hague Apostille Convention. Subject to the
preceding sentence, all formalities required in the United States and Perú for
the validity and enforceability (including any necessary registration, recording
or filing with any court or other Governmental Authority) of each Loan Document
have been accomplished, and no Taxes are required to be paid for the validity
and enforceability thereof, except for applicable court fees.

 

SECTION 6.12                    Full Disclosure. The information, reports,
financial statements, exhibits and schedules furnished in writing by (or on
behalf of) each Loan Party to the Administrative Agent and/or the Lenders in
connection with the Loan Documents or included therein or delivered pursuant
thereto do not contain any untrue statement of material fact or, taken as a
whole, omit to state any material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading on the
date as of which such information is stated or certified; and if any of such
information, reports, financial statements, exhibits and schedules shall become
materially untrue or misleading in light of the circumstances under which they
were made at any time on or before the Borrowing Date, each Loan Party shall
promptly inform the Administrative Agent thereof; it being understood that
projections as to future events are not to be viewed as statements of fact. All
written information furnished after the Closing Date (or on behalf of) each Loan
Party to the Administrative Agent or Lender in connection with the Loan
Documents and the transactions contemplated thereby will be true, complete and
accurate in every material respect, or (in the case of projections) based upon
reasonable estimates, on the date of which such information is stated or
certified. There is no fact known to any Loan Party or any of its Subsidiaries
that could reasonably be expected to have a Material Adverse Effect that has not
been disclosed herein or in a report, financial statement, exhibit, schedule,
disclosure letter or other writing furnished to the Administrative Agent or the
Lenders for use in connection with the transactions contemplated by the Loan
Documents.

 

SECTION 6.13                    Security Interest. The Collateral Documents
provide the Collateral Agents (on behalf of the EENE Secured Parties and/or BPZ
Peru Secured Parties, as applicable) with effective, valid, legally binding and
enforceable first priority Liens on all of the Collateral, which as of the
Borrowing Date, will be superior and prior to the rights of all third Persons
now existing or hereafter arising whether by way of Lien, assignment or
otherwise, except as may be limited by bankruptcy, insolvency or similar laws
affecting enforcement of creditors’ rights generally and as may be limited by
equitable principles of general applicability, and subject only to the
registration, after the date hereof, in the applicable Peruvian Public Registry.
All necessary action will have been taken as of the Borrowing Date under the
Applicable Laws of the United States and Perú to establish and perfect the first
priority rights of the Collateral Agents in and to the Collateral, save for the
registration of the Collateral Documents other than the Security and Control
Agreement and the Notarial Notice in the applicable Peruvian Public Registry,
which registration shall be carried out as provided in Section 7.14.

 

SECTION 6.14                    Title to Assets; Liens. Except for the Permitted
Liens and other Liens permitted in Section 7.10 or otherwise as set forth in
Schedule 6.14 hereto, each Loan Party and

 

40

--------------------------------------------------------------------------------


 

its Subsidiaries (a) have good and marketable title to all of the material
Property (including all other Collateral pledged by each Loan Party) purported
to be owned by them, free and clear of all Liens, and hold such title and all of
such Property in their own name and not in the name of any nominee or any other
Person, (b) are lawfully possessed of a valid and subsisting leasehold estate in
and to all material Property that they purport to lease, and hold such
leaseholds in their own name and not in the name of any nominee or other Person,
and (c) except under the Loan Documents, are not restricted by their
Organizational Documents, contract, Applicable Law or otherwise from creating
Liens on any of their Properties.

 

SECTION 6.15                    Insurance. All Properties of each Loan Party and
their Subsidiaries are insured in such amounts, against such risks, in such form
and with such insurers, as specified in Annex II.

 

SECTION 6.16                    Use of Proceeds. After the Borrowing Date, the
Borrower has used proceeds from the Loans solely for Permitted Uses and such
Permitted Uses comply in all respects with Applicable Law.

 

SECTION 6.17                    No Defaults. No Default exists.

 

SECTION 6.18                    Solvency. The Loan Parties and each of their
Subsidiaries, on a Consolidated basis, are, and immediately after giving effect
to the disbursement of the Loans will be, Solvent.

 

SECTION 6.19                    Investment Company Act. None of the Loan Parties
nor any of its Subsidiaries is required to be registered as an “investment
company” under the U.S. Investment Company Act of 1940.

 

SECTION 6.20                    UCC Matters. The Borrower, as of the Borrowing
Date, will not have: (a) a place of business in the United States of America,
(b) changed its jurisdiction of organization within the last five years or
(c) any “notice of an adverse claim” (within the meaning of Section 8-105 of the
UCC) with respect to the Debt Service Reserve Account or any deposits therein or
assets credited thereto.

 

SECTION 6.21                    Sanctioned Person. None of the Loan Parties nor
any of its Affiliates is a Sanctioned Person. As used herein, “Sanctioned
Person” means (a) a Person listed by the U.S. Office of Foreign Assets Control
on the Specially Designated Nationals or Blocked Persons List, including
Specially Designated Nationals under the terms of the Cuban Assets Control
Regulations or (b) any other Person with whom other Persons may not engage in
unlicensed transactions under any Prohibited Nations Act. No part of the
proceeds of the Loans shall be used directly or indirectly for the purpose
(whether immediate, incidental or ultimate) of financing, supporting or
facilitating any transaction with Cuba, a Cuban national or a Specially
Designated National.

 

SECTION 6.22                    Environmental Matters. Except as set forth on
Schedule 6.22, none of the Loan Parties nor any of its Subsidiaries has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, is
subject to any Environmental Liability, has received notice of any claim

 

41

--------------------------------------------------------------------------------


 

with respect to any Environmental Liability or knows of any facts or
circumstances reasonably likely to result for any Environmental Liability.

 

ARTICLE VII

COVENANTS

 

The Loan Parties, jointly and severally, covenant and agree with the Lenders and
the Administrative Agent that until termination of this Agreement in accordance
with Section 11.21:

 

SECTION 7.1 Corporate Existence; Inspection; Books and Records. Except to the
extent permitted otherwise by Sections 7.12 and Section 7.15, each Loan Party
shall (and shall cause each of its Subsidiaries to) (i) preserve and maintain
its legal existence, (ii) obtain and maintain all Governmental Approvals,
rights, privileges, licenses and franchises necessary for the maintenance of its
corporate existence and good standing, (iii) keep and cause each of their
respective Subsidiaries to, keep proper books of record and account adequate to
reflect truly and fairly in all material respects the respective financial
condition and results of operations of such Loan Party and their respective
Subsidiaries in conformity with GAAP. Each Loan Party shall, and shall cause
each of its Subsidiaries to, permit officers and designated representatives of
the Lenders to visit and inspect, under the guidance of officers of each Loan
Party, any of the properties of such Loan Party or any of its respective
Subsidiaries, and to examine and make copies of the books of record and account
of such Loan Party or any of its Subsidiaries and discuss the affairs, finances
and accounts of each Loan Party and any of its Subsidiaries with, and be advised
as to the same by, its and their officers, all at such reasonable times and
intervals during normal business hours and upon reasonable notice and to such
reasonable extent as the Lenders may request.

 

SECTION 7.2 Compliance with Applicable Laws; Insurance.

 

(a)                                  Each Loan Party shall (and shall cause each
of its Subsidiaries to): (i) comply, in all material respects, with the
requirements of all Applicable Laws (including, without limitation, all
Environmental Laws, Prohibited Nations Acts and Peruvian exchange control
regulations) and orders of any Governmental Authority, (ii) timely file all tax
returns required to be filed by it and pay and discharge at or before maturity
all of its obligations and (iii) maintain all of its Property used or useful in
its business in good working order and condition, ordinary wear and tear
excepted.

 

(b)                                 Each Loan Party shall (and shall cause each
of its Subsidiaries to) maintain its business and Property (including, for the
avoidance of doubt, any after-acquired Property which constitutes Collateral)
insured in such amounts, against such risks, in such form and with such insurers
as specified in Annex II and, in the case of after-acquired Property, on terms
consistent with prudent industry practice for companies engaged in substantially
the same businesses as the Loan Parties in the same region, and (ii) cause each
Block Subsidiary to maintain third-party liability insurance with financially
sound and reputable insurers and on terms and conditions as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.

 

42

--------------------------------------------------------------------------------


 

(c)                                  Concurrently with the issuance of each
insurance policy required under Annex II covering any, present or future, asset
or Property which constitutes Collateral, the Borrower shall take such actions
as may be necessary or advisable for the Administrative Agent on behalf of the
Lenders to be named as additional insured and loss payee thereunder.

 

SECTION 7.3 Reserve Certification. At the Borrower’s expense, within ninety (90)
days following the end of each Financial Year, and one additional time per
Financial Year at the written request of the Administrative Agent, deliver an
updated Reserve Certification.

 

SECTION 7.4 Governmental Approvals. Each Loan Party shall (and shall cause each
of its Subsidiaries to) promptly obtain, and maintain in full force and effect,
all Governmental Approvals from time to time necessary for its authorization,
execution and delivery of the Loan Documents to which it is a party, and the due
performance of all of its obligations, and the exercise of all of its rights,
thereunder.

 

SECTION 7.5 Reporting Requirements. Each Loan Party shall distribute copies to
the Administrative Agent and the Lenders:

 

(a)                                  (i)  as soon as available and in any event
within one hundred and twenty (120) days after the last day of its fiscal year,
annual audited, Consolidated financial statements of such Loan Party with the
opinion thereon of a reputable independent public accountant (without
qualification as to scope of audit or the ability of such Person to operate as a
going concern), it being agreed that BDO USA, LLP is a reputable independent
public accountant, and (ii) as soon as available and in any event within
seventy-five (75) days after the end of each fiscal quarter (other than the
fourth fiscal quarter) of each of its fiscal years, quarterly unaudited
Consolidated financial statements of the such Loan Party, each in form and
substance satisfactory to the Administrative Agent, prepared in accordance with
GAAP,

 

(b)                                 each time financial statements are required
to be delivered under clause (a), a certificate of the chief financial officer
(or more senior officer) of the each Loan Party: (i) providing a calculation (in
reasonable detail) of each covenant under Section 7.22 as of the end of the most
recent fiscal quarter, and (ii) certifying that his/her review has not disclosed
the existence of a Default or, if any Default then exists, specifying the nature
and period of existence thereof and what action has been taken or is proposed to
be taken with respect thereto,

 

(c)                                  within five (5) Business Days after any
Loan Party obtains knowledge of any Default, a certificate of the chief
financial officer or the chief accounting officer (or more senior officer)
thereof setting forth the details thereof (including nature and period of
existence thereof) and the action(s) that is/are being taken or is/are proposed
to be taken with respect thereto,

 

(d)                                 promptly (and, in any event, within five
(5) Business Days) after any Loan Party obtains knowledge thereof, notice of any
litigation, claim, investigation, arbitration, other proceeding or controversy
pending or, to its knowledge, threatened involving or affecting any Loan Party
or any of its Subsidiaries: (i) that has had or could reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect or
(ii) relating to any of the Loan Documents,

 

43

--------------------------------------------------------------------------------


 

(e)                                  promptly (and, in any event, within five
(5) Business Days) after any Loan Party obtains knowledge thereof, notice of any
other event or development that has had or could reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect,

 

(f)                                    promptly (and, in any event, within ten
(10) Business Days after a request therefor) such other information with respect
to each Loan Party as any Lender (through the Administrative Agent) or the
Administrative Agent may reasonably request,

 

(g)                                 within fifteen (15) Business Days after the
last day of each calendar month, a certificate of the chief financial officer
(or more senior officer) of the Borrower (i) providing a calculation (in
reasonable detail) of the Debt Service Coverage Ratio for the most recently
ended calendar month, (ii) certifying the compliance by the Borrower with the
provisions of Section 7.22(e) and setting forth in reasonable detail the
calculations required to establish such compliance, (iii) setting forth (w) the
Dollar Equivalent of the aggregate amount actually paid by the Off-takers
directly to the Collection Account in respect of Receivables during the
immediately preceding three (3) month period, the date on which each payment was
actually made, whether the amounts due under the applicable Off-take Agreement
during each such calendar month were paid in full, (x) the name of each such
Off-taker, the Off-take Agreement under which payments by such Off-taker were
made and the amount of oil or gas sold to such Off-taker associated with such
payment, and (y) a complete and accurate list of all Off-take Agreements in
effect as of the last day of the immediately preceding calendar month, including
the name of the Off-taker party thereto;

 

(h)                                 commencing on January 1, 2012, not later
than January 15 and July 15 of each Financial Year a certificate of the chief
financial officer (or more senior officer) showing a calculation (in reasonable
detail) of the projected Liquidity Ratio for the next succeeding six (6) month
period; and

 

(i)                                     within fifteen (15) Business Days after
approval thereof by the Board of Directors of BPZ Resources (but in no event,
later than January 15 of each Financial Year), a copy of the budget of BPZ
Resources and its Consolidated Subsidiaries for such Financial Year.

 

SECTION 7.6 Ranking; Priority. Each Loan Party shall promptly take all actions
as may be necessary to ensure that its obligations under the Loan Documents to
which it is a party will at all times constitute unconditional and
unsubordinated general obligations thereof ranking at least pari passu with all
other present and future senior unsubordinated Debt thereof, except as may be
limited by bankruptcy, insolvency or similar laws affecting enforcement of
creditors’ rights generally and as may be limited by equitable principles of
general applicability.

 

SECTION 7.7 Debt Service Reserve Account. The Borrower shall cause (i) the Debt
Service Reserve Account to be established and maintained in accordance with the
provisions of the Security and Control Agreement, and (ii) the amounts on
deposit in the Debt Service Reserve Account to be at least equal to the Debt
Service Reserve Account Required Balance at all times.

 

SECTION 7.8 Receivables. The Borrower shall (i) irrevocably instruct each
Off-taker to make or cause to be made all payments by such Off-taker in
connection with the Receivables

 

44

--------------------------------------------------------------------------------


 

into the Collection Account and (ii) cause each such Off-taker to make all such
payments directly into the Collection Account.

 

SECTION 7.9 Debt. None of the Loan Parties shall (nor shall permit any of its
Subsidiaries to) create, incur, issue or suffer to exist any Debt, except any of
the following:

 

(a)                                  Debt under the Loan Documents;

 

(b)                                 Debt existing on the Closing Date and set
forth in Schedule 6.7; provided, that the obligations of any Loan Party or any
of its Subsidiaries under any Debt owing to another Loan Party or any Subsidiary
of a Loan Party on the Closing Date shall be subordinated to the obligations of
the Loan Parties under the Loan Documents; provided, further; that so long as no
Default shall have occurred and be continuing or would occur after giving effect
thereto, the Loan Party or Subsidiary thereof that incurred such Debt shall be
permitted to pay interest, principal and other amounts thereon in compliance
with Section 7.18;

 

(c)                                  so long as no Default shall have occurred
and be continuing or would occur after giving pro-forma effect to such
incurrence, Debt of the Borrower incurred in compliance with Section 7.22(g);

 

(d)                                 so long as immediately before any such Debt
is incurred and immediately after giving effect thereto no Default shall exist
and be continuing, Gas to Power Non-Recourse Debt;

 

(e)                                  Permitted Intercompany Debt;

 

(f)                                    so long as immediately before any such
Debt is incurred and immediately after giving effect thereto no Default shall
exist and be continuing, unsecured Debt of BPZ Resources; and

 

(g)                                 so long as immediately before any such Debt
is incurred and immediately after giving effect thereto no Default shall exist
and be continuing, Non-Recourse Debt of any Block Subsidiary.

 

SECTION 7.10                    Negative Pledge. None of the Loan Parties shall
(nor shall permit any of its Subsidiaries to) create, assume or suffer to exist
any Lien on any of its Property (or the Property of such Subsidiary), whether
now owned or hereafter acquired by it, except:

 

(a)                                  Permitted Liens;

 

(b)                                 Liens created under the Loan Documents;

 

(c)                                  Liens in any assets or property of a Block
Subsidiary securing Non-Recourse Debt of any Block Subsidiary incurred in
compliance with Section 7.9; and

 

(d)                                 Liens existing on the Closing Date and set
forth on Schedule 7.10.

 

SECTION 7.11                    Transactions with Affiliates. None of the Loan
Parties shall (nor shall permit any of its Subsidiaries to), directly or
indirectly, (a) pay any funds to or for the account of

 

45

--------------------------------------------------------------------------------


 

any Affiliate, (b) make any Investment in any Affiliate (whether by acquisition
of Capital Stock or Debt, by loan, advance, transfer of property, Guaranty or
other agreement to pay, purchase or service, directly or indirectly, any Debt,
or otherwise), (c) lease, sell, transfer, or otherwise dispose of any assets,
tangible or intangible, to or from any Affiliate, or (d) participate in, or
enter into, any transaction with any Affiliate, except in the case of clauses
(a) through (d) above, on an arms’ length basis in the ordinary course of
business; provided that (i) nothing in this Section shall be deemed to prohibit
the transactions contemplated or permitted by the Loan Documents and (ii) the
foregoing provisions of this Section shall not prohibit any such Person from
declaring or paying any lawful contribution or dividend or other payment in
respect of its Capital Stock or to repaying principal and interest on any
Permitted Intercompany Debt (subject to the provisions of Section 7.18).

 

SECTION 7.12                    Line of Business, Etc. None of the Loan Parties
shall (nor shall permit any of its Subsidiaries to): (a) make any material
change in its line of business, or (b) change its fiscal year, (c) change its
name or domicile or take any other action that might adversely affect the
priority, perfection or validity of the Liens created by the Collateral
Documents or make or permit any material change in its accounting policies or
reporting practices except as required by a change in applicable GAAP.

 

SECTION 7.13                    Use of Proceeds. The Borrower shall use the
proceeds of the Loans solely for Permitted Uses. No part of the proceeds of the
Loans shall be used directly or indirectly for the purpose (whether immediate,
incidental or ultimate) of buying or carrying any “margin stock” within the
meaning of Regulation U of the Board of Governors of the U.S. Federal Reserve
System.

 

SECTION 7.14                    Further Assurances. Each Loan Party shall
(i) within forty-five (45) days from the Borrowing Date, deliver to the
Administrative Agent documentation in substance and form satisfactory to the
Administrative Agent evidencing confirmation of registration and recordings with
the relevant Peruvian Governmental Authority of the Stock Pledge Agreement, the
Oil Pledge Agreement, the Asset Pledge, the Flow Trust and the Power of Attorney
and, subject to Section 7.29, if applicable, the Asset Trust and (ii) from time
to time, do and perform any and all acts (and execute any and all documents) as
may be necessary or required by Applicable Law or reasonably requested by a
Collateral Agent to maintain each Lien created by the applicable Collateral
Documents in full force and effect and enforceable in accordance with its terms,
including: (a) making filings and recordings, (b) making payments of fees and
other charges, (c) issuing and, if necessary, filing or recording supplemental
documentation, including continuation statements, (d) discharging all claims or
other Liens adversely affecting the rights of the Collateral Agents or any other
BPZ Peru Secured Party in any Collateral, (e) publishing or otherwise delivering
notice to third parties, (f) depositing title documents and (g) taking all other
actions either necessary or required by Applicable Law or otherwise reasonably
requested by the Collateral Agents. None of the Loan Parties shall transfer all
or any portion of the Collateral to any Person except as expressly required
under the Loan Documents.

 

SECTION 7.15                    Mergers; Consolidations, etc. (a) None of the
Loan Parties shall (nor shall permit any of its Subsidiaries) to (i) enter into
any merger or consolidation except if a Loan Party shall be the survivor, so
long as no Default shall have occur and be continuing or would

 

46

--------------------------------------------------------------------------------


 

result from the consummation of such merger or consolidation, or (ii) liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution).

 

(b)                                 None of the Loan Parties shall (nor shall
permit any of its Subsidiaries) to make any Asset Sale; provided that (i) the
Loan Parties and their Subsidiaries will be permitted to enter into Farm-Out
Transactions (subject to the use and application of any proceeds in accordance
with Section 3.4), and (ii) the Borrower will be permitted to consummate the
Permitted Block Z-1 License Transfer and the Permitted License Transfers.

 

SECTION 7.16                    Investment Company Act. None of the Loan Parties
shall (nor shall permit any other Person to) take any action that could
reasonably be expected to result in any Loan Party or any of its Subsidiaries
being an “investment company” under the U.S. Investment Company Act of 1940.

 

SECTION 7.17                    Material License Contracts. Each Loan Party
shall (i) perform and cause each of its Subsidiaries to, perform its material
obligations each existing and future agreement or instrument (including, without
limitation, in the case of the Borrower, the Block Z-1 License Contract and any
other License Contract entered into by such Loan Parties and, in the case of any
Block Subsidiary, on and following the consummation of the relevant Permitted
License Transfer, any License Contract to which such Block Subsidiary becomes a
party pursuant to such transfer) necessary to the business of such Loan Party or
any of its Subsidiaries, to which such Loan Party or any such Subsidiary is a
party or by which it is bound, and (ii) not cancel or terminate, or permit any
of its Subsidiaries to cancel or terminate, any such contract or instrument or
consent to or accept any cancellation or termination thereof, amend, waive or
transfer (other than as contemplated under the Agreement) any right under,
modify or change in any manner any term or condition of any such contracts or
instrument or give any consent or take any other action in connection with any
such contracts that would impair the value of the interest or rights of such
Loan Party or such Subsidiaries thereunder.

 

SECTION 7.18                    Restricted Payments. No Loan Party shall (nor
shall permit any of its Subsidiaries to) make any Restricted Payment, other than
Restricted Payments:

 

(a)                                  by BPZ Resources to the holders of its
Capital Stock after the date that is twelve (12) months after the Closing Date,
so long as immediately before any such Restricted Payment is made and
immediately after giving effect thereto on a pro forma basis (i) no Default
shall exist and be continuing and (ii) the Consolidated Leverage Ratio for the
most recently ended Rolling Period is less than 2.00:1.00;

 

(b)                                 by the Borrower to BPZ Energy and BPZ
Resources, so long as immediately before any such Restricted Payment is made and
immediately after giving effect thereto no Default shall exist and be
continuing;

 

(c)                                  by any Subsidiary of a Loan Party to a Loan
Party;

 

(d)                                 so long as immediately before any such
Restricted Payment is made and immediately after giving effect thereto, no
Default shall exist and be continuing, by any Loan Party or any of its
Subsidiaries to any Loan Party and any of its Subsidiaries in an aggregate
amount not to exceed any Farm-Out Available Proceeds (minus the amount of any
Farm-Out

 

47

--------------------------------------------------------------------------------


 

Available Proceeds used to make Investments or Capital and Exploratory
Expenditures in accordance with this Agreement prior to the date of such
Restricted Payment).

 

SECTION 7.19                    Investments. None of the Loan Parties shall (nor
shall permit any of its Subsidiaries to) make, hold or acquire any Investment,
other than:

 

(a)                                  Investments by any Loan Party or any of its
Subsidiaries in Cash Equivalents;

 

(b)                                 Investments by any Loan Party or any of its
Subsidiaries in any Person funded with the proceeds of Equity Offerings, so long
as immediately before any such Investment is made and immediately after giving
effect thereto, no Default shall exist and be continuing;

 

(c)                                  Investments by any Loan Party or any of its
Subsidiaries in any Loan Party or any of its Subsidiaries in an amount not to
exceed the aggregate amount of any Farm-Out Available Proceeds (minus the amount
of any Farm-Out Available Proceeds used to make Restricted Payments or Capital
and Exploratory Expenditures in accordance with this Agreement prior to the date
of such Investment), so long as immediately before any such Investment is made
and immediately after giving effect thereto no Default shall exist and be
continuing;

 

(d)                                 Investments by any Loan Party or any of its
Subsidiaries in a Loan Party; provided, that the obligations of any Loan Party
under any Investment in the form of Debt owing to another Loan Party or any of
its Subsidiaries shall be subordinated to the obligations of the Loan Parties
under the Loan Documents; provided, further, that so long as no Default shall
have occurred and be continuing or would occur after giving effect thereto, the
Loan Party that incurred such Debt shall be permitted to pay interest, principal
and other amounts thereon in compliance with Section 7.18;

 

(e)                                  Investments by BPZ Resources and BPZ Energy
in any of their respective Subsidiaries in an aggregate amount (for both BPZ
Resources and BPZ Energy) not to exceed US$7,500,000 in any Financial Year
(minus the amount of any Capital and Exploratory Expenditures made in accordance
with Section 7.21(d) in such Financial Year, but excluding for such purposes,
only in the case of the Financial Year ended December 31, 2011, the US$6,000,000
referred to in subsection (iv) of the definition of “Permitted Uses”), so long
as immediately before any such Investment is made and immediately after giving
effect thereto, no Default shall exist and be continuing;

 

(f)                                    Investments by BPZ Resources and BPZ
Energy in Nueva Esperanza in an amount sufficient for Nueva Esperanza to pay any
amounts due under the Nueva Esperanza Financing Documents; and

 

(g)                                 Investments of the Loan Parties outstanding
on the Closing Date in the Subsidiaries set forth in Schedule 6.1(d).

 

SECTION 7.20                    Sale Leasebacks. None of the Loan Parties shall
(nor shall permit any of its Subsidiaries to) enter into any Sale/Leaseback
Transactions with respect to any Property.

 

48

--------------------------------------------------------------------------------


 

SECTION 7.21                    Limitation on Capital and Exploratory
Expenditures. None of the Loan Parties shall (nor shall permit any of its
Subsidiaries to) make Capital and Exploratory Expenditures, other than:

 

(a)                                  so long as immediately before any such
Investment is made and immediately after giving effect thereto, no Default shall
exist and be continuing, Capital and Exploratory Expenditures made by any Loan
Party or any of its Subsidiary in an aggregate amount not to exceed the sum of
(i) the proceeds from Equity Offerings, (ii) any Farm-Out Available Proceeds
(minus the amount of any Farm-Out Available Proceeds used to make Investments or
Restricted Payments in accordance with this Agreement prior to the date of such
Capital and Exploratory Expenditures), and (iii) the proceeds from Non-Recourse
Debt of any Block Subsidiary incurred in compliance with Section 7.9(g);

 

(b)                                 so long as immediately before any such
Capital and Exploratory Expenditures is made and immediately after giving effect
thereto, no Default shall exist and be continuing, Capital and Exploratory
Expenditures made by Nueva Esperanza in connection with the Gas to Power
Project, so long as such Capital and Exploratory Expenditures are funded using
the proceeds from Gas to Power Non-Recourse Debt;

 

(c)                                  Capital and Exploratory Expenditures made
by any Loan Party or any of its Subsidiaries in connection with the development
of Block Z-1 which, taken together with Capital and Exploratory Expenditures
made by any other Loan Party or its Subsidiaries for the development of Block
Z-1, do not exceed (i) US$100,000,000 in the Financial Year ended December 31,
2011, of which no more than US$20,000,000 may be used for Exploratory
Expenditures, (ii) US$150,000,000 in the Financial Year ended December 31, 2012,
of which no more than US$15,000,000 may be used for Exploratory Expenditures,
(iii) US$150,000,000 in the Financial Year ended December 31, 2013, of which no
more than US$20,000,000 may be used for Exploratory Expenditures, and
(iv) US$150,000,000 in the Financial Year ended December 31, 2014, of which no
more than US$20,000,000 may be used for Exploratory Expenditures; provided,
however, that the unused portion of the amount of all such Capital and
Exploratory Expenditures in any Financial Year up to a maximum amount of
US$25,000,000 (such amount, the “Carry Over Amount”) may be carried forward one
single Financial Year and allocated to the next succeeding Financial Year, and
for purposes of measuring compliance herewith, the Carry Over Amount shall be
deemed to be the first amount spent on Capital and Exploratory Expenditures in
the succeeding Financial Year; and

 

(d)                                 so long as immediately before any such
Investment is made and immediately after giving effect thereto, no Default shall
exist and be continuing, Capital and Exploratory Expenditures made by any Loan
Party or any of its Subsidiaries for the development of any oil and gas
exploration field in any exploration block other than the Block Z-1 in an
aggregate amount not to exceed US$7,500,000 in any Financial Year (minus the
amount of any Investments made in accordance with Section 7.19(b) in such
Financial Year, but excluding for such purposes, only in the case of the
Financial Year ended December 31, 2011, the US$6,000,000 referred to in
subsection (iv) of the definition of “Permitted Uses”).

 

49

--------------------------------------------------------------------------------


 

SECTION 7.22 Financial Covenants.

 

(a)                                  Consolidated Leverage Ratio. None of the
Loan Parties shall permit the Consolidated Leverage Ratio for each of the
Rolling Periods set forth in Annex III-A to exceed the maximum ratio set forth
therein opposite such Rolling Period.

 

(b)                                 Consolidated EBITDAX to Consolidated
Interest Expense Ratio. None of the Loan Parties shall permit the Consolidated
EBITDAX to Consolidated Interest Expense Ratio for each of the Rolling Periods
set forth in Annex III-B to be less than the minimum ratio set forth therein
opposite such Rolling Period.

 

(c)                                  Total Capitalization Ratio. None of the
Loan Parties shall permit the Total Capitalization Ratio for each of the fiscal
quarters set forth in Annex III-C to exceed the ratio set forth therein opposite
such quarter.

 

(d)                                 Minimum Barrel Production per Quarter. None
of the Loan Parties shall permit the Borrower’s aggregate crude oil barrel
production for each of the fiscal quarters set forth in Annex III-D to be less
than the number of barrels set forth therein opposite such quarter; provided,
that in the event that the Borrower enters into any Farm-Out Transaction with
respect to Block Z-1 and in accordance with the provisions of this Agreement,
the production levels set forth in Annex III shall, following the consummation
of such Farm-Out Transaction, be reduced proportionally to reflect the portion
of crude oil barrel production of the Borrower (and/or any of its Affiliates)
represented by the rights, title and interest of the Borrower (and/or any of its
Affiliates) in the Block Z-1 License Contract transferred (directly or
indirectly) to the applicable Farmee in connection with such Farm-Out
Transaction.

 

(e)                                  Debt Service Coverage Ratio. Commencing
with (and including) the three (3) month period ending on September 30, 2011,
none of the Loan Parties shall permit the Debt Service Coverage Ratio to be less
than 2.5:1.0.

 

(f)                                    Proved Developed Producing Reserves
Coverage Ratio. None of the Loan Parties shall permit the Proved Developed
Producing Reserves Coverage Ratio for any fiscal quarters ending after the
Closing Date to be less than 1.5:1.0.

 

(g)                                 Maximum Indebtedness. None of the Loan
Parties shall permit the Debt of the Borrower, to exceed in the aggregate
(i) US$120,000,000 (or its equivalent in other currencies) for the fiscal year
ended December 31, 2011 and (ii) US$150,000,000 (or its equivalent in other
currencies) thereafter, at any time outstanding, of which no more than
US$120,000,000 (or its equivalent in other currencies) may be secured by any
Property of any Loan Party or any of its Subsidiaries.

 

(h)                                 Liquidity Ratio. None of the Loan Parties
shall permit the Liquidity Ratio for any six (6) month period commencing on or
after January 1, 2012 to be less than 1.1:1.0.

 

SECTION 7.23                    Application of Loan Proceeds. The Borrower shall
cause the proceeds of the Loans to applied in accordance with Section 7.13 of
this Agreement.

 

SECTION 7.24                    Derivative Transactions. Each Loan Party shall
not:

 

50

--------------------------------------------------------------------------------


 

(a)                                  enter into any Derivative Transaction,
other than Derivative Transactions entered into (i) in accordance with
Section 7.30 or (ii) in the ordinary course of business that do not require any
collateral (cash or otherwise), recouponing or similar payment, except with the
prior written consent of the Administrative Agent; or

 

(b)                                 assume the obligations of any party to any
Derivative Transaction.

 

SECTION 7.25                    Power of Attorney. Each Loan Party shall (i) do
and perform, from time to time, any and all acts (and execute any and all
documents) as may be necessary or required by Applicable Law or reasonably
requested by the Administrative Agent to maintain the Power of Attorney in full
force and effect, and (ii) no later than fifteen (15) Business Days prior to the
expiration of the Power of Attorney, renew and extent the Power of Attorney to
the satisfaction of the Administrative Agent.

 

SECTION 7.26                    Corvina Offshore Field Project Completion and
Barrel Production.

 

(a)                                  The Loan Parties shall cause the Corvina
Offshore Field Project Completion to occur on or prior to August 31, 2012.

 

(b)                                 The Loan Parties shall cause the Corvina
Offshore Field Project to start crude oil barrel production on or prior to
October 31, 2012.

 

SECTION 7.27                    Commercial Production Date. The Loan Parties
shall cause the Commercial Production Date to occur on or prior to January 1,
2012.

 

SECTION 7.28                    Sales of Oil and Gas. None of the Loan Parties
shall cause or permit the Borrower to sell crude oil or gas lifted at Block Z-1
to sell to a Person other than an Off-taker.

 

SECTION 7.29                    Asset Trust. The Loan Parties shall use their
Best Efforts to, within forty-five (45) days after the Closing Date, cause the
Governmental Approvals and recordings with any applicable Governmental Authority
required to be obtained and made in order for the transfer of assets and
Governmental Approvals necessary in connection with the Asset Trust to be
completed in accordance with Applicable Laws and, to the extent such
Governmental Approvals and recordings with any applicable Governmental Authority
are so obtained and made, cause the Asset Trust to be executed, delivered and
filed with and recorded by the applicable Governmental Authority.

 

SECTION 7.30                    Required Hedging. The Borrower shall (i) within
30 days from the Closing Date, initiate discussions with the Lenders regarding
its hedging strategy with the intention that within 180 days of the Closing Date
it shall implement a hedging strategy reasonably acceptable to the Lenders by
entering into one or more Derivative Transactions which should, among others,
include the following terms: (A) such Derivate Transactions should hedge the
Borrower’s exposure to international oil prices by not less than 750barrels/day,
but no more 1,000, barrels/day, of Block Z-1’s oil production and have tenors of
no more than one year; (B) such Derivative Transactions shall not provide for
any cash margining, recouponing or similar requirements or other security
(except as provided under (C) below); and (C) the obligations of the Borrower
under such Derivative Transactions shall be ratably and equally secured under
the

 

51

--------------------------------------------------------------------------------


 

Collateral Documents (except the Security Agreement) with the obligations of the
Borrower under the Loan Documents up to the maximum amount of US$7,500,000,
provided, however, that Borrower shall be under no obligation to undertake any
such hedging or Derivative Transactions to the extent doing so could cause a
breach of any other covenant hereunder (including, for the avoidance of doubt,
under Section 7.19 and/or 7.22) .

 

ARTICLE VIII

EVENTS OF DEFAULT

 

Events of Default. Each of the following events is herein called an “Event of
Default”:

 

(a)                                  (i) any payment of any principal of the
Loans (or any amounts payable pursuant to Section 4.4(a)), shall not be paid in
full when due or (ii) any Loan Party shall default for three (3) Business Days
or more in the payment of interest on the Loans or any other amount whatsoever
payable (or to be deposited) under the Loan Documents,

 

(b)                                 any representation, warranty or
certification made or deemed made herein or in any other Loan Document (or in
any modification or supplement hereto or thereto) by any Loan Party, or in any
certificate furnished to any Lender or the Administrative Agent pursuant to the
provisions hereof or of any other Loan Document, shall prove to have been false
or misleading in any material respect as of the time made or deemed made,

 

(c)                                  any default, early amortization event or
similar event (other than a permitted prepayment), shall occur with respect to
(i) the Nueva Esperanza Financing Documents or (ii) one or more instruments
evidencing Debt (other than the Nueva Esperanza Financing Documents) of any Loan
Party or any of its Subsidiaries in an aggregate outstanding principal amount of
at least US$30,000,000 (or its equivalent in any other currency) if the effect
thereof is to accelerate the maturity thereof, or to permit the holder(s) of
such Debt, or an agent or trustee on its or their behalf, to accelerate the
maturity thereof,

 

(d)                                 (i) any Loan Party shall default in the
observance or performance of any of its obligations under Article VII hereof,
other than Sections 7.1 (with respect to the failure to preserve and maintain
legal existence of any Subsidiary of a Loan Party), 7.2, 7.3, 7.4 (with respect
to the failure to obtain and maintain all Governmental Approvals, rights,
privileges, licenses and franchises of any Subsidiary of a Loan Party), 7.5,
7.6, 7.10, 7.11, 7.12, 7.14, 7.16, 7.17, 7.19, 7.20, 7.21, 7.26 or 7.27, or any
Loan Party shall default in the observance or performance of any of its
obligations under the Collateral Documents, or (ii) any Loan Party shall default
for a period of thirty (30) days or more in the observance or performance of any
of its other obligations under this Agreement (other than as provided in clauses
(a) or (c) above) or any other Loan Document, or (iii) an “Event of Default”
under the Nueva Esperanza Financing Documents shall occur and remain unremedied
after the passage of the grace periods specified therein,

 

(e)                                  any Loan Party or any of its Subsidiaries
shall admit in writing its inability to, or be generally unable to, pay its
debts as such debts become due,

 

(f)                                    any Loan Party or any of its Subsidiaries
shall: (i) apply for or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee, examiner,

 

52

--------------------------------------------------------------------------------


 

liquidator or similar Person of itself or of all or any substantial part of its
Property, (ii) make a general assignment for the benefit of its creditors,
(iii) file a petition seeking to take advantage of any Applicable Law relating
to bankruptcy, insolvency, reorganization, liquidation, dissolution, arrangement
or winding up or composition or readjustment of debts or (iv) take any corporate
action for the purpose of effecting any of the foregoing (including any
out-of-court restructuring agreement, and any other agreement or arrangement
seeking any of the foregoing),

 

(g)                                 a proceeding or case shall be commenced
against any Loan Party or any of its Subsidiaries, without its application or
consent, seeking: (i) its bankruptcy, reorganization, liquidation, dissolution,
arrangement or winding up, or the composition or readjustment of its debts,
(ii) the appointment of a receiver, custodian, trustee, examiner, liquidator or
similar Person of it or of all or any substantial part of its Property or
(iii) similar relief in respect of it under any Applicable Law relating to
bankruptcy, insolvency, reorganization, liquidation, dissolution or winding up
or composition or adjustment of debts, and such proceeding or case shall
continue undismissed, unstayed or not sufficiently bonded for a period of sixty
(60) or more days; or an order, judgment or decree approving or ordering any of
the foregoing shall be entered against any Loan Party or any of its
Subsidiaries,

 

(h)                                 one or more judgment(s), order(s),
decree(s), award(s), settlement(s) and/or agreement(s) to settle (including any
relating to any arbitration) is/are rendered against any Loan Party or any of
its Subsidiaries in an amount exceeding US$30,000,000 (or its equivalent in any
other currency) in the aggregate and shall remain undischarged and in effect for
a period of thirty (30) or more days without a stay of execution, unless the
same is adequately bonded or covered by insurance,

 

(i)                                     any non-monetary judgment, order,
decree, award, settlement or agreement to settle (including any relating to any
arbitration) is rendered against or agreed by any Loan Party or any of its
Subsidiaries that has had or could reasonably be expected to, individually or in
the aggregate, a material adverse effect on (i) the business, assets,
liabilities, operations, condition (financial or otherwise) or operating results
of BPZ Resources and its Consolidated Subsidiaries, taken as a whole, (ii) the
ability of any Loan Party to perform its respective obligations under the Loan
Documents to which it is a party, or (iii) the rights and/or remedies of any of
the BPZ Peru Secured Parties hereunder or under any other Loan Documents.

 

(j)                                     any Governmental Approval at any time
necessary to any Loan Party to comply with any of its obligations under any of
the Loan Documents shall be revoked, withdrawn, withheld or otherwise not in
full force and effect or shall be modified or amended in a manner that has had
or could reasonably be expected to have, individually or in the aggregate, a
material adverse effect on (i) the business, assets, liabilities, operations,
condition (financial or otherwise) or operating results of BPZ Resources and its
Consolidated Subsidiaries, taken as a whole, (ii) the ability of any Loan Party
to perform its respective obligations under the Loan Documents to which it is a
party, or (iii) the rights and/or remedies of any of the BPZ Peru Secured
Parties hereunder or under any other Loan Documents.

 

(k)                                  (i) any Loan Document shall at any time be
suspended, revoked or terminated or for any reason cease to be valid and binding
or in full force and effect, (ii) performance by any Loan Party of any
obligation under any Loan Document shall become unlawful, (iii) the validity

 

53

--------------------------------------------------------------------------------


 

or enforceability of any Loan Document shall be contested by any Loan Party in
writing, or (iv) any Lien provided for in the Loan Documents shall cease to
exist or cease to give the Collateral Agents (on behalf of the BPZ Peru Secured
Parties) a first priority perfected security interest,

 

(l)                                     any Governmental Authority shall:
(i) impose exchange controls affecting the making of payments in Dollars that
would be applicable to the Loans, (ii) take any action to condemn, seize,
nationalize, expropriate or appropriate all or any substantial part of the
Property of any Loan Party or any of its Subsidiaries (either with or without
payment of compensation) (iii) take any other action (including, without
limitation, imposition of restrictions on currency convertibility or transfer)
that, (A) has had or could reasonably be expected to, individually or in the
aggregate, a material adverse effect on (i) the business, assets, liabilities,
operations, condition (financial or otherwise) or operating results of BPZ
Resources and its Consolidated Subsidiaries, taken as a whole, (ii) the ability
of any Loan Party to perform its respective obligations under the Loan Documents
to which it is a party, (iii) the rights and/or remedies of any of the BPZ Peru
Secured Parties hereunder or under any other Loan Documents, (B) purports to
render any of the Loan Documents invalid or unenforceable or to prevent or delay
the performance or observance by any Loan Party of its obligations thereunder,
or (C) shall prevent any Loan Party or any of its Subsidiaries from exercising
normal control over any material part of its Property; or (iv) takes any action
to review, unilaterally amend or terminate the Block Z-1 License Contract or any
Off-take Agreement; and

 

(m)                               a Change in Control shall occur.

 

Then, if an Event of Default exists, the Administrative Agent shall, upon the
request of the Majority Lenders, or may: (A) by notice to the Borrower declare:
(1) the Commitments to be terminated immediately, whereupon the Commitments
shall immediately terminate, and/or (2) the principal amount then outstanding
of, and the accrued interest on, the Loans and all other amounts payable by the
Borrower under the Loan Documents (including any amounts payable under
Section 4.4) to be immediately due and payable, whereupon such amounts shall be
immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by the
Borrower; provided, that in the case of an Event of Default of the kind referred
to in clause (f), (g) or (h), the Commitments shall automatically terminate and
all amounts payable under the Loan Documents shall automatically become
immediately due and payable, without any further action by any Person, and/or
(B) subject to the Collateral Documents, (acting through the Administrative
Agent) instruct the Offshore Collateral Agent to liquidate all or any portion of
the Collateral and apply and transfer the proceeds thereof for application to
the payment of amounts owing under the Loan Documents in accordance with the
Intercreditor Agreement.

 

ARTICLE IX

GUARANTY

 

SECTION 9.1 The Guaranteed Obligations.

 

(a)                                  Each Guarantor, jointly and severally with
the other Guarantors, irrevocably and unconditionally guarantees (as primary
obligor and not merely as surely) the full and prompt

 

54

--------------------------------------------------------------------------------


 

payment when due (whether by acceleration or otherwise, taking into account any
applicable grace periods) of the outstanding principal of and interest on the
Loans made under this Agreement and of all other obligations (including, without
limitation, indemnities, fees, expenses and interest thereon) of the Borrower
now existing or hereafter incurred under, arising out of or in connection with
this Agreement or any other Loan Document and the due performance and compliance
with the terms of the Loan Documents by the Borrower (all such principal,
interest and obligations, collectively, the “Guaranteed Obligations”).

 

(b)                                 After the occurrence and during the
continuance of an Event of Default, upon notice from the Administrative Agent or
any other BPZ Peru Secured Party to each of the Guarantors of the taking of any
action specified in the final paragraph of Article VIII, the BPZ Peru Secured
Parties may, without prejudice to the rights of the PBZ Peru Secured Parties to
enforce their claims against the Borrower, declare the full amount of the
Guaranteed Obligations to be, whereupon the same shall become, forthwith
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Guarantors, and exercise any
other rights available under the Loan Documents or other document or instrument
entered into in connection therewith. Each Guarantor irrevocably and
unconditionally promises to pay such Guaranteed Obligations to the BPZ Peru
Secured Parties in accordance with Section 3.5 on demand, in Dollars. This
guaranty shall constitute a guaranty of payment and not of collection. The
obligations of each Guarantor hereunder shall be without duplication of any
amounts paid by such Guarantor to the BPZ Peru Secured Parties or any other
holder of obligations under this guaranty.

 

(c)                                  All payments made by each Guarantor
hereunder shall be made without setoff, counterclaim or other defense. All such
payments will be made free and clear of, and without deduction or withholding
for, any present or future taxes in the manner provided for in Section 4.4. Each
Guarantor, jointly and severally with each other Guarantor, will indemnify and
hold harmless each BPZ Peru Secured Party and any holder of obligation, and
reimburse the BPZ Peru Secured Parties in the manner and to the extent provided
in Section 4.4.

 

(d)                                 All payments made by each Guarantor
hereunder shall be made in accordance with Section 3.5 in Dollars and in
immediately available funds.

 

SECTION 9.2 Continuing Obligation. This guaranty is a continuing one and all
liabilities to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon. To the extent
permitted by Applicable Law, no failure or delay on the part of the BPZ Peru
Secured Parties in exercising any right, power or privilege hereunder and no
course of dealing between the Guarantors and the BPZ Peru Secured Parties shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights,
powers and remedies herein expressly provided are cumulative and not exclusive
of any rights, powers or remedies which the BPZ Peru Secured Parties would
otherwise have. No notice to or demand on the Guarantors in any case shall
entitle the Guarantors to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the BPZ Peru Secured
Parties or any other holder of any obligation to any other or further action in
any circumstances without notice or demand.

 

55

--------------------------------------------------------------------------------


 

SECTION 9.3 No Discharge. If a claim is ever made upon the BPZ Peru Secured
Parties for repayment or recovery of any amount or amounts received in payment
or on account of any of the Guaranteed Obligations and any of the aforesaid
payees repays all or part of said amount to the Guarantors, the Borrower or any
trustee, liquidator, conservator or similar representative acting on behalf of
the Loan Parties or their respective estates, or to any other Person entitled
thereto, by reason of (a) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (b) any settlement or compromise of any such claim effected by such payee
with any such claimant (including the Guarantors), then and in such event each
Guarantor agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon it notwithstanding any revocation hereof or the
cancellation of any Peruvian Promissory Note or other instrument evidencing any
liability of the Borrower, and each Guarantor shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.
It is the intention of the parties hereto that the Guaranteed Obligations
hereunder shall not be discharged (whether pursuant to any Bankruptcy Law or
otherwise) except by each Guarantor’s indefeasible payment and/or performance,
as the case may be, of such Guaranteed Obligations.

 

SECTION 9.4 Bankruptcy. Each Guarantor, jointly and severally with each other
Guarantor, unconditionally and irrevocably guarantees the payment of any and all
of the Guaranteed Obligations of the Borrower to the BPZ Peru Secured Parties
whether or not due or payable by the Borrower upon the occurrence of any of the
events specified in Article VIII, and unconditionally promises to pay such
obligations to the BPZ Peru Secured Parties, on demand, in Dollars to the
account set forth in Section 3.5.

 

SECTION 9.5 Independent Obligation. The obligations of each Guarantor hereunder
shall not be affected by the occurrence of any Event of Default, by any change
in any Applicable Laws or by any present or future action of any Governmental
Authority amending, varying, reducing or otherwise affecting, or purporting to
amend, vary, reduce or otherwise affect, any of the obligations of the other
Loan Parties under this Agreement or any other Loan Document or by any other
circumstance (other than by complete, irrevocable payment) that might otherwise
constitute a legal or equitable discharge or defense of a surety or a guarantor.
If any of the Loan Parties merges or consolidates with or into another entity,
loses its separate legal identity or ceases to exist, whether or not the BPZ
Peru Secured Parties have consented thereto, each Guarantor shall nonetheless
continue to be liable for the payment of all Guaranteed Obligations. The
obligations of the Guarantors under this guaranty are independent of the
obligations of the Borrower, and a separate action or actions may be brought and
prosecuted against each Guarantor whether or not an action is brought against
the Borrower and whether or not the Borrower is joined in any such action or
actions. Each Guarantor waives, to the full extent permitted by law, the benefit
of any statute of limitations affecting its liability hereunder or the
enforcement thereof. To the extent permitted by Applicable Law, any payment by
the Borrower or other circumstance which operates to toll any statute of
limitations as to the Borrower shall operate to toll the statute of limitations
as to the Guarantors.

 

SECTION 9.6 No Impairment. To the extent permitted by Applicable Law, the
liability of each Guarantor hereunder in respect of the Guaranteed Obligations
shall not be discharged, impaired or otherwise affected in the event of:

 

56

--------------------------------------------------------------------------------


 

(i)                                     a change in the manner, place or terms
of payment of, and/or a change or extension of the time of payment of, renewal,
increase, acceleration or alteration, any of the Guaranteed Obligations
(including any increase or decrease in the rate of interest thereon), any
security therefor, or any liability incurred directly or indirectly in respect
thereof, and the guaranty herein made shall apply to the Guaranteed Obligations
as so changed, extended, renewed or altered;

 

(ii)                                  the exercise or refrain from exercising by
any holder of an obligation hereunder of any rights against the Borrower or
others or otherwise the acting or refrain from acting;

 

(iii)                               the settlement or compromise of any of the
Guaranteed Obligations, or any liability (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and the
subordination of the payment of all or any part thereof to the payment of any
liability (whether due or not) of the Borrower to its creditors other than the
BPZ Peru Secured Parties;

 

(iv)                              the consent to or waiver of any breach of, or
any act, omission or default under, this Agreement, any other Loan Document or
any of the instruments or agreements referred to herein or therein, or otherwise
an amendment, modification or supplementing of this Agreement, any other Loan
Document or any of such other instruments or agreements; and/or

 

(v)                                 the taking of any other action which would,
under otherwise applicable principles of common law, give rise to a legal or
equitable discharge of each Guarantor from its liabilities under this guaranty.

 

SECTION 9.7 Reliance. It is not necessary for the BPZ Peru Secured Parties to
inquire into the capacity or powers of the Guarantors or any of their
Subsidiaries or the officers, directors, partners or agents acting or purporting
to act on their behalf, and any Guaranteed Obligations made or created in
reliance upon the professed exercise of such powers shall be guaranteed
hereunder.

 

SECTION 9.8 Subordination. Any Debt of the Borrower now or hereafter owing to
any of the Guarantors is hereby subordinated to the Guaranteed Obligations and
if the BPZ Peru Secured Parties so request at a time when an Event of Default
exists, all such Debt of the Borrower to any of the Guarantors shall be
collected, enforced and received by the respective Guarantor for the benefit of
the BPZ Peru Secured Parties, but without affecting or impairing in any manner
the liability of each Guarantor under the other provisions of this guaranty.
Prior to the transfer to any person that is not a Loan Party by any Guarantor of
any note or negotiable instrument evidencing any such Debt of the Borrower to
such Guarantor, such Guarantor shall mark such note or negotiable instrument
with a legend that the same is subject to this subordination. Without limiting
the generality of the foregoing, each Guarantor hereby agrees with the BPZ Peru
Secured Parties that it will not exercise any right of subrogation or
reimbursement which it may at any time otherwise have as a result of this
guaranty (whether contractual or otherwise) until all Guaranteed Obligations
have been irrevocably paid in full in cash.

 

57

--------------------------------------------------------------------------------


 

SECTION 9.9 Waiver.

 

(a)                                  Each Guarantor waives any right (except as
shall be required by Applicable Law and cannot be waived) to require the BPZ
Secured Parties to (i) proceed against the Borrower or any other party,
(ii) proceed against or exhaust any security held from the Borrower or
(iii) pursue any other remedy in its power whatsoever. Each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other
party, other than payment in full of the Guaranteed Obligations, based on or
arising out of the disability of the Borrower or any other party, or the
validity, legality or unenforceability of the Guaranteed Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrower or any other party other than payment in full of the Guaranteed
Obligations. Furthermore, each Guarantor hereby waives to the extent permitted
by Applicable Law any benefits of order to which it may be entitled to under any
Applicable Law of its jurisdiction of incorporation. Each Guarantor hereby
represents that the terms of each such provision of each such civil code are
known in form and substance to each such Guarantor.

 

(b)                                 To the extent permitted by Applicable Law,
each Guarantor waives all presentments, demands for performance, protests and
notices, including without limitation notices of nonperformance, notices of
protest, notices of dishonor, notices of acceptance of this guaranty, and
notices of the existence, creation or incurring of new or additional Guaranteed
Obligations other than any such notice expressly required under other provisions
of this Agreement or the other Loan Documents. Each Guarantor assumes all
responsibility for being and keeping itself informed of the Borrower’s financial
condition and assets and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks which each Guarantor assumes and incurs hereunder, and agrees that the BPZ
Peru Secured Parties shall have no duty to advise the Guarantors of information
known to them regarding such circumstances or risks.

 

(c)                                  Each Guarantor, jointly and severally with
the other Guarantors, warrants, represents and agrees that each of the waivers
set forth above is made with full knowledge of its significance and
consequences, and that if any of such waivers are determined to be contrary to
any Applicable Law or public policy, such waivers shall be effective only to the
maximum extent permitted by Applicable Law.

 

SECTION 9.10                    Nature of Liability. The obligations of each
Guarantor hereunder are a guaranty of payment and shall remain in full force and
effect until all amounts payable by the Borrower under this Agreement and the
other Loan Documents have been validly, finally and irrevocably paid in full,
and shall not be affected in any way by the absence of any action to obtain such
amounts from the Borrower or by any variation, extension, waiver, compromise or
release of any or all of the obligations of the Borrower hereunder or under the
Peruvian Promissory Notes or of any security from time to time therefor. To the
extent permitted by Applicable Law, each Guarantor waives all requirements as to
promptness, diligence, presentment, demand for payment, protest and notice of
any kind with respect to this Agreement and the other Loan Documents, other than
any such notice expressly required under other provisions of this Agreement or
the other Loan Documents. It is the desire and intent of each Guarantor and the
other parties hereto that this guaranty shall be enforced against each Guarantor
to the fullest extent permissible under the laws and public policies applied in
each jurisdiction in

 

58

--------------------------------------------------------------------------------


 

which enforcement is sought. If, however, and to the extent that, the
obligations of each Guarantor under this guaranty shall be adjudicated to be
invalid or unenforceable for any reason, then the amount of each Guarantor’s
obligations under this guaranty shall be deemed to be reduced and each Guarantor
shall pay the maximum amount of the Guaranteed Obligations which would be
permissible under applicable law.

 

SECTION 9.11                    Subrogation. Each Guarantor shall be subrogated
to all the rights of the BPZ Peru Secured Parties and the holders of the
Peruvian Promissory Notes against the Borrower in respect of any amounts paid by
such Guarantor pursuant hereto; provided, however, that, except to the extent
required by Applicable Law, the Guarantors shall not enforce any right or
receive any payment arising out of such subrogation until all amounts then due
and payable to the BPZ Peru Secured Parties and the holders of the Peruvian
Promissory Notes have been paid in full by the Loan Parties. If any payment is
made to any Guarantor on account of such subrogation prior to payment in full of
such amounts, except to the extent required by Applicable Law, all amounts so
paid to the Guarantor shall be held in trust for the benefit of the BPZ Peru
Secured Parties and the holders of the Peruvian Promissory Notes, and such
Guarantor shall forthwith pay to the BPZ Peru Secured Parties, without demand,
all such amounts so paid, to be credited and applied upon any of such amounts
due and payable to BPZ Peru Secured Parties or the holders of the Peruvian
Promissory Notes.

 

SECTION 9.12                    No Third Party Beneficiaries. Except to the
extent expressly provided herein, this guaranty is intended to be solely for the
benefit of the BPZ Peru Secured Parties and its successors and assigns and does
not confer any rights or benefits on any third party.

 

ARTICLE X

THE ADMINISTRATIVE AGENT

 

SECTION 10.1                    Appointment, Powers and Immunities. (a) Each
Lender hereby appoints and authorizes the Administrative Agent to act as its
agent hereunder and (as applicable) under the other Loan Documents with such
powers as are specifically delegated to the Administrative Agent by the terms of
this Agreement and (as applicable) the other Loan Documents, together with such
other powers as are reasonably incidental thereto. The Administrative Agent
(which term as used in this sentence, in Section 10.5 and in the first sentence
of Section 10.6 shall include reference to its Affiliates and its own and its
Affiliates’ officers, directors, employees, representatives and agents):

 

(i)                                     shall have no duties or responsibilities
except those expressly set forth in the Loan Documents and shall not by reason
of this Agreement or any other Loan Document be a trustee or fiduciary for any
BPZ Peru Secured Party,

 

(ii)                                  shall not be responsible to the BPZ Peru
Secured Parties for any recitals, statements, representations or warranties
contained in any Loan Document, or in any certificate or other document referred
to or provided for in, or received by any of them under, any Loan Document, or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of the Collateral or any Loan Document or any other document
referred to or provided for herein or for any failure by any the Borrower to
perform any of its obligations hereunder or thereunder,

 

59

--------------------------------------------------------------------------------


 

(iii)                               except as expressly provided in the Loan
Documents, shall not be required to initiate or conduct any litigation or
collection proceedings under any Loan Document, and

 

(iv)                              shall not be responsible for any action taken
or omitted to be taken by it hereunder or under any other document referred to
or provided for herein or in connection herewith, except for its own gross
negligence or willful misconduct.

 

The Administrative Agent may employ agents and attorneys-in-fact and shall not
be responsible for the negligence or misconduct of or for the supervision of any
such agents or attorneys-in-fact that were selected by it in good faith.

 

(b)                                 Before the Administrative Agent acts or
refrains from acting, it may require an officer’s certificate of the Borrower
and/or an opinion of counsel satisfactory to such Administrative Agent with
respect to the proposed action or inaction. The Administrative Agent shall not
be liable for any action it takes or omits to take in good faith in reliance
upon such certificate or opinion. Whenever in the administration of the Loan
Documents the Administrative Agent shall deem it necessary or desirable that a
matter be provided or established before taking or suffering or omitting to take
any act under any Loan Document, such matter (unless other evidence in respect
thereof is herein specifically prescribed) may, in the absence of gross
negligence or bad faith on the part of the Administrative Agent, be deemed to be
conclusively proved and established by an officers’ certificate delivered to the
Administrative Agent, and such certificate, in the absence of gross negligence
or bad faith on the part of the Administrative Agent, shall be full warrant to
the Administrative Agent for any action taken, suffered or omitted to be taken
by it under the Loan Documents upon the faith thereof.

 

(c)                                  Each Arranger, in its capacity as an
Arranger hereunder, shall not have any liability or responsibility whatsoever
under the Loan Documents.

 

(d)                                 Any Person: (i) into which the
Administrative Agent may be merged or consolidated, (ii) that may result from
any merger, conversion or consolidation to which the Administrative Agent shall
be a party or (iii) acquires all or substantially all of the corporate trust
business of the Administrative Agent, shall (if the Administrative Agent is not
the surviving entity) be the successor of the Administrative Agent without the
execution or filing of any instrument or any further act on the part of any
party hereto.

 

SECTION 10.2 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely conclusively upon any certification, notice or other
communication (including any thereof by e mail, telephone or facsimile)
reasonably believed by it to be genuine and correct and to have been signed or
sent by or on behalf of the appropriate Person(s), and upon advice and
statements of legal counsel and other experts selected by the Administrative
Agent. As to any matters not expressly provided for in the Loan Documents, the
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, thereunder in accordance with instructions given by the
Majority Lenders or the Offshore Collateral Agent (in accordance with the
Intercreditor Agreement), and the Administrative Agent shall be fully protected
in acting, or in refraining from acting, in accordance with instructions of the
Administrative Agent, and such

 

60

--------------------------------------------------------------------------------


 

instructions of the Majority Lenders (or the Collateral Agent) and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders and other BPZ Peru Secured Parties.

 

SECTION 10.3                    Defaults. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of a Default (with respect
to the Administrative Agent, other than a failure to make a payment of principal
of or interest on the Loans) unless it has received written notice from a
Lender, the Offshore Collateral Agent or the Borrower specifying such Default
and stating that such notice is a “Notice of Default.” If the Administrative
Agent receives such a notice, then it shall give prompt notice thereof to the
other BPZ Peru Secured Parties. The Administrative Agent shall (subject to
Section 10.7) take such action with respect to any such Default as shall be
directed by the Majority Lenders or the Offshore Collateral Agent (in accordance
with the Intercreditor Agreement) and the Administrative Agent shall (subject to
Section 10.7) take such action with respect to any such Default as shall have
been directed in writing by the Majority Lenders or the Offshore Collateral
Agent (in accordance with the Intercreditor Agreement); provided, that unless
and until the Administrative Agent shall have received such directions, it may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default as it shall deem advisable in the best
interest of the BPZ Peru Secured Parties except to the extent that the Loan
Documents expressly require that such action be taken, or not be taken, only
with the consent or upon the authorization of the Majority Lenders or all of the
Lenders.

 

SECTION 10.4                    Indemnification. The Lenders agree, jointly and
severally, to indemnify the Administrative Agent and its respective officers,
directors, employees, agents, advisors, controlling persons, members, successors
and assigns (to the extent not reimbursed under Section 11.3, but without
limiting the obligations of the Borrower under Section 11.3) ratably in
accordance with the aggregate principal amount of the Loans held by the Lenders
(or, if no Loans are at the time outstanding, ratably in accordance with their
respective Commitments), for, and hold each of them harmless against, any and
all losses, claims, damages, liabilities or expenses (including attorneys’ fees
and disbursements and settlement costs), joint or several, incurred by any of
them arising out of or in connection with the Loan Documents, the transactions
contemplated hereby or thereby or any related transaction or any claim,
investigation, litigation, arbitration or other proceeding (including any
threatened claim, investigation, litigation, arbitration or other proceeding
(including the costs and expenses that the Borrower is obligated to pay under
Section 11.3)), regardless of whether the Administrative Agent or other
indemnified Person is a party thereto, or the enforcement of any of the terms
hereof or of any other Loan Documents, and to reimburse the Administrative Agent
or other indemnified Person upon demand for any fees and disbursements of
counsel or other expenses incurred in connection with investigating or defending
any such litigation or other proceedings; provided that no Lender shall be
liable to the Administrative Agent for any of the foregoing to the extent that
it arises from the gross negligence or willful misconduct of the Administrative
Agent as determined by a final, nonappealable judgment by a court of competent
jurisdiction. In no event shall any Lender be liable to the Administrative
Agent, or the Administrative Agent be liable to any Lender, for any punitive or
consequential damages in connection with any of the Loan Documents. The
obligations of the Lenders under this Section shall survive the termination of
this Agreement, the repayment of the Loans and/or the earlier resignation or
removal of the Administrative Agent.

 

61

--------------------------------------------------------------------------------


 

SECTION 10.5                    Non-Reliance upon the Administrative Agent and
Other Lenders.   Each Lender agrees that it has, independently and without
reliance upon the Administrative Agent, the Arrangers or any other Lender, and
based upon such documents and information as it has deemed appropriate, made its
own credit analysis of the Borrower and decision to enter into this Agreement
and that it will, independently and without reliance upon the Administrative
Agent, the Arrangers or any other Lender, and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. The Administrative Agent shall not be required to keep
itself informed as to the performance or observance by the Borrower of this
Agreement, any Loan Document or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent under the Loan Documents,
the Administrative Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower that may come into the
possession of the Administrative Agent or any of its Affiliates.

 

SECTION 10.6                    Failure to Act.   Except for any action
expressly required of the Administrative Agent under a Loan Document, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act under the Loan Documents unless it shall receive further
assurances to its satisfaction from the Lenders of their indemnification
obligations under Section 10.5 against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
No provision of any Loan Document shall require the Administrative Agent to take
any action that it reasonably believes to be contrary to Applicable Law or to
expend or risk its own funds or otherwise incur financial liability in the
performance of any of its duties thereunder or in the exercise of any of its
rights or powers if it shall have reasonable grounds to believe that repayment
of such funds or adequate indemnity against such risk or liability is not
reasonably assured to it. In no event shall the Administrative Agent be
responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its control, including, without limitation, strikes, work
stoppages, accidents, acts of war or terrorism, civil or military disturbances,
nuclear or natural catastrophes or acts of God, and interruptions, loss or
malfunctions of utilities, communications or computer (software and hardware)
services; it being understood that the Administrative Agent shall use reasonable
efforts which are consistent with accepted practices in the banking industry to
resume performance as soon as practicable under the circumstances.

 

SECTION 10.7                    Resignation or Removal of the Administrative
Agent.   Subject to the appointment and acceptance of a successor Administrative
Agent as provided below, the Administrative Agent may resign at any time by
giving notice thereof to the Lenders and the Administrative Agent, and the
Administrative Agent may be removed at any time with or without cause by the
Majority Lenders. Upon any such resignation or removal, the Majority Lenders (if
no Default then exists, with the consent of the Borrower, which consent shall
not be unreasonably withheld or delayed) shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent’s giving of notice of resignation
or the Majority Lenders’ election to remove the existing

 

62

--------------------------------------------------------------------------------


 

Administrative Agent, then the Administrative Agent may, on behalf of the
Lenders, appoint such Administrative Agent, which shall be a bank domiciled in a
G 7 Country or Switzerland that has a combined capital and surplus of at least
US$500,000,000 (or its equivalent in any other currency). If no successor
Administrative Agent has been appointed pursuant to the immediately preceding
sentence by the 30th day after the date such notice of resignation was given by
the Administrative Agent or the Majority Lenders’ election to remove the
existing Administrative Agent, such Administrative Agent’s resignation shall
become effective and the Majority Lenders shall thereafter perform all the
duties of the Administrative Agent hereunder and/or under any other Loan
Document until such time, if any, as the Majority Lenders appoint a successor
Administrative Agent. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor, such successor shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the replaced
Administrative Agent, and the replaced Administrative Agent shall be discharged
from its duties and obligations hereunder. After the Administrative Agent’s
resignation or removal hereunder, the provisions of this Article X and
Section 11.3 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.

 

ARTICLE XI

MISCELLANEOUS

 

SECTION 11.1                    Waiver.   No failure on the part of the
Administrative Agent or any other BPZ Peru Secured Party to exercise and no
delay in exercising, and no course of dealing with respect to, any right, power
or privilege under any Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under any
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, power or privilege. The remedies provided in the Loan Documents
are cumulative and not exclusive of any other remedies provided by Applicable
Law.

 

SECTION 11.2                    Notices.   All notices, requests, instructions,
directions and other communications provided for herein (including any
modifications of, or waivers, requests or consents under, this Agreement) shall
be given or made in writing (including by facsimile) delivered to the intended
recipient at the address set forth in Annex IV. Except as otherwise provided in
this Agreement, all such communications shall be deemed to have been duly given
when personally delivered or, in the case of a facsimile or mailed notice, upon
receipt, in each case given or addressed as aforesaid. Any party hereto may
change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto (or, in the case of any such
change by a Lender, by notice to the Administrative Agent).

 

Any agreement herein of the Administrative Agent and Lenders to receive certain
notices by telephone, facsimile or other unsigned method is solely for the
convenience and at the request of the Borrower. The Administrative Agent and
Lenders shall (absent gross negligence or bad faith) be entitled to rely upon
the authority of any Person purporting to be authorized by the Borrower to give
any such notice and the Administrative Agent and Lenders shall not have any
liability to the Borrower or any other Person on account of any action taken or
not taken by the Administrative Agent and/or Lenders in reliance upon any such
notice.

 

63

--------------------------------------------------------------------------------


 

SECTION 11.3                    Expenses; Indemnity.   (a) Whether or not the
transactions contemplated hereby are consummated, the Borrower agrees to pay or
reimburse: (i) the Administrative Agent for all of its reasonable and documented
out-of-pocket costs and expenses (including any fees due under the Fee Letter as
set forth therein, the fees and expenses of Chadbourne & Parke LLP, special U.S.
counsel to the Administrative Agent, and Rubio, Leguía & Normand, special
Peruvian counsel to the Administrative Agent) in connection with: (A) the
negotiation, preparation, execution, delivery and administration of this
Agreement and the other Loan Documents and (B) the negotiation or preparation of
any modification, supplement or waiver of any of the terms of this Agreement and
the other Loan Documents (whether or not consummated) and (ii) the
Administrative Agent and each of the Lenders for all of their reasonable and
documented out-of-pocket costs and expenses (including the fees and expenses of
shared legal counsel) in connection with any enforcement or collection
proceedings resulting from an Event of Default.

 

(a)                                  The Borrower agrees to indemnify each BPZ
Peru Secured Party and the Arrangers and their respective officers, directors,
employees, agents, advisors, controlling persons, members, successors and
assigns (each, an “Indemnified Person”) for, and hold each of them harmless
against, any and all losses, claims, damages, liabilities and expenses
(including attorneys’ fees and disbursements and settlement costs), joint or
several, incurred by any of them arising out of or in connection with the Loan
Documents, the transactions contemplated hereby and thereby or any related
transaction or any claim, investigation, litigation, arbitration or other
proceeding (including any threatened claim, investigation, litigation,
arbitration or other proceeding), regardless of whether any such Indemnified
Person is a party thereto, and to reimburse each such Indemnified Person upon
demand for any fees and disbursements of counsel or other expenses incurred in
connection with investigating or defending any such litigation or other
proceedings (but excluding any such losses, claims, damages, liabilities or
expenses incurred primarily by reason of the gross negligence or willful
misconduct of the Person to be indemnified, as determined by a final,
nonappealable judgment by a court of competent jurisdiction). In no event shall
any BPZ Peru Secured Party be liable to any Person for any punitive or
consequential damages in connection with any of the Loan Documents.

 

(b)                                 To the extent that any undertaking in clause
(b) may be unenforceable because it violates any Applicable Law or public
policy, the Borrower shall contribute the maximum portion that it is permitted
to pay and satisfy under Applicable Law to the payment and satisfaction of such
undertaking.

 

(c)                                  Subject to Section 11.21, all amounts
payable or indemnifiable under this Section shall be secured by the Collateral
and shall be immediately due and payable on demand. All amounts paid and costs
incurred by any BPZ Peru Secured Party in respect to any matter payable or
indemnifiable under this Section shall, if not so paid or reimbursed by the
Borrower before the date that is ten (10) Business Days after the date on which
the Borrower was requested to make such payment, be an Event of Default and bear
interest from the date of such request at the Default Rate.

 

SECTION 11.4                    Amendments, Etc.    Except as otherwise
expressly provided in this Agreement, any provision of this Agreement and
(except as specifically provided therein) any other Loan Document may be
modified, supplemented or waived only in a writing signed by the

 

64

--------------------------------------------------------------------------------


 

Borrower and the Majority Lenders (or the Administrative Agent upon the
instruction of the Majority Lenders); provided that: (a) no modification,
supplement or waiver shall, unless by an instrument signed by all of the
Lenders: (i) increase, extend the term of or reinstate the Commitments,
(ii) extend the date fixed (or the currency) for the payment of principal of or
interest on any Loan or any fee payable to the Lenders under the Loan Documents,
(iii) reduce the amount of any payment of principal, (iv) reduce the rate at
which interest is payable thereon or any fee is payable to the Lenders under the
Loan Documents (it being understood that the Majority Lenders may waive or amend
any payment of additional interest payable through the Default Rate as a result
of an Event of Default), (v) alter the terms of this Section, or (vi) release
all or any portion of the Collateral (except as expressly otherwise provided in
the Loan Documents), (vii) modify the definition of the term “Majority Lenders”
or modify in any other manner the number or percentage of the Lenders required
to make any determinations or waive any rights under the Loan Documents or to
modify any provision thereof, (b) any modification or supplement of Article X,
or of any of the rights or duties of the Administrative Agent under the Loan
Documents, shall also require the consent of the Administrative Agent, and
(c) without the consent of any Lender, amendments may be made to any Loan
Document to add any representations, covenants, other obligations or defaults of
the Borrower thereunder unless such additional provision could reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.

 

SECTION 11.5                    Successors and Assigns.   This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, except that none of the Loan
Parties may assign or transfer any of its respective rights or obligations under
this Agreement or any other Loan Document without the prior written consent of
each Lender (any attempt to do so being null and void ab initio).

 

SECTION 11.6                    Third-Party Beneficiaries.   This Agreement is
made and entered into for the sole protection and legal benefit of the parties
hereto, the BPZ Peru Secured Parties and their permitted successors and assigns,
and no other Person shall be a direct or indirect legal beneficiary of, or have
any direct or indirect cause of action or claim in connection with, this
Agreement.

 

SECTION 11.7                    Assignments and Participations.   (a) Each
Lender may, in accordance with Applicable Law, with the prior written consent of
the Administrative Agent, assign its Loans, its Commitment or any portion
thereof to any other Person (other than a natural Person); provided that:

 

(i)                                     any such partial assignment shall be in
an amount at least equal to US$1,000,000 or an integral multiple of US$100,000
in excess thereof (or, if less, all of such Lender’s remaining Loan or
Commitment hereunder) provided that simultaneous assignments by two or more
Related Funds shall be combined for purposes of determining whether the minimum
assignment requirement is met,

 

(ii)                                  upon each such assignment, the assignor
and assignee shall deliver an Assignment Agreement to the Administrative Agent
via an electronic settlement system acceptable to the Administrative Agent or,
if previously agreed with the Administrative

 

65

--------------------------------------------------------------------------------


 

Agent, manually execute and deliver to the Administrative Agent an Assignment
Agreement,

 

(iii)                                the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire and
the applicable tax forms, and

 

(iv)                              the assignee shall deliver to the
Administrative Agent such documentation and evidence as is reasonably requested
by the Administrative Agent (for itself or on behalf of any Lender) or any
Lender in order for the Administrative Agent or such Lender to carry out all
necessary “know your client” or other checks in relation to the identity of the
assignee that it is required to carry out in relation to the transactions
contemplated in the Loan Documents, and the Administrative Agent and/or any such
Lender shall be satisfied with the results of all such “know your client” or
other checks (it being understood that nothing in the Agreement shall oblige the
Administrative Agent to carry out any “know your client” or other checks in
relation to the identity of any Person on behalf of any Lender and each Lender
shall be solely responsible for any such checks it is required to carry out and
may not rely on any statement in relation to such checks made by the
Administrative Agent or by any Person to the Administrative Agent).

 

Upon the effective date of the assignment to be effected by an Assignment
Agreement and register thereof pursuant to clause (b), the assignee shall have,
to the extent of such assignment, the obligations, rights and benefits of a
Lender hereunder holding the Commitment or Loans (or portion thereof) assigned
to it and specified in such Assignment Agreement (in addition to the Commitment
or Loans, if any, theretofore held by such assignee) and the assigning Lender
shall, to the extent of such assignment of its Commitment, be released from the
Commitment (or portion thereof) so assigned. Upon its receipt of an Assignment
Agreement executed by an assigning Lender and an assignee together with payment
to the Administrative Agent of an assignment fee of US$3,500, which fee may be
waived or reduced in the sole discretion of the Administrative Agent, the
Administrative Agent shall: (A) promptly accept such Assignment Agreement and
(B) promptly record the information contained therein in the Register.
Notwithstanding the foregoing, no such assignment shall be allowed if the
assignor thereof (if it is assigning less than all of its Loans or Commitments)
would, after such assignment, have less than US$1,000,000 in Loans (such amount
to be reduced on a pro rata basis upon the receipt of any payment of principal
on the Loans) or Commitments. Any assignment in contravention of the provisions
of this paragraph shall be null and void ab initio.

 

(b)                                 The Administrative Agent shall maintain at
its address referred to in Section 11.2(b) a copy of each Assignment Agreement
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the principal amounts of the Commitments of, or
Loans owing to, each Lender from time to time. The parties hereto shall treat
each Person whose name is recorded in the Register as the owner of a Loan or
other obligations hereunder as the owner thereof for all purposes of this
Agreement and the other Loan Documents, notwithstanding any notice to the
contrary. Any assignment of any Loan or other obligation hereunder shall be
effective only upon appropriate entries with respect thereto being made in the
Register. The Register shall be available for inspection by the parties hereto
at any reasonable time (in each case during the normal business hours of the
Administrative Agent) and from time to time upon reasonable prior notice.

 

66

--------------------------------------------------------------------------------


 

(c)                                  A Lender may, in accordance with Applicable
Law, sell or agree to sell to one or more other Persons (each a “Participant”) a
participation in all or any part of the Loans held by it, or in its Commitment;
provided that such Participant shall not have any rights or obligations under
this Agreement (the Participant’s rights against such Lender in respect of such
participation to be those set forth in the agreements executed by such Lender in
favor of the Participant).

 

(d)                                 In addition to the assignments and
participations permitted under the foregoing provisions of this Section, any
Lender may (without notice or consent of the Administrative Agent or any other
Person and without payment of any fee) assign and pledge all or any portion of
its Loan or Peruvian Promissory Note to any U.S. Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors of the
U.S. Federal Reserve System and any Operating Circular issued by such Federal
Reserve Bank. No such assignment shall release the assigning Lender from its
obligations hereunder.

 

SECTION 11.8                    Survival.    The obligations of the Borrower
under Sections 4.1, 4.3, 4.4 and 11.3, and the obligations of the Lenders under
Section 9.5, shall survive the repayment of the Loans and the termination of the
Commitments; provided that each Lender’s obligations under Section 11.5 shall
only apply to the extent that the event with respect to which any
indemnification is payable thereunder occurred at the time that such Lender
maintained a Loan or Commitment hereunder

 

SECTION 11.9                    Captions.   The table of contents and captions
and section headings appearing herein are included solely for convenience of
reference and are not intended to affect the interpretation of any provision of
this Agreement.

 

SECTION 11.10 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart. A set of the copies of this Agreement signed by all the
parties hereto shall be retained by the Borrower and the Administrative Agent.

 

SECTION 11.11              Governing Law.    THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF NEW YORK (NOT INCLUDING SUCH
STATE’S CONFLICT OF LAWS PROVISIONS OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

SECTION 11.12              Jurisdiction, Service of Process and Venue.   (a) 
ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST ANY PARTY HERETO WITH RESPECT TO OR
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN OR
REMOVED TO THE COURTS OF THE STATE OF NEW YORK, IN AND FOR THE COUNTY OF NEW
YORK, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK
(IN EACH CASE SITTING IN THE BOROUGH OF MANHATTAN). BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS (AND
COURTS OF APPEALS THEREFROM) FOR LEGAL

 

67

--------------------------------------------------------------------------------


 

PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS. THE BORROWER IRREVOCABLY CONSENTS TO THE APPOINTMENT OF THE
PROCESS AGENT AS ITS AGENT TO RECEIVE SERVICE OF PROCESS (WITH RESPECT TO ALL OF
THE LOAN DOCUMENTS AND ALL OTHER RELATED AGREEMENTS TO WHICH IT IS A PARTY) IN
NEW YORK, NEW YORK.

 

(b)                                 The Borrower and each other Loan Party
hereby irrevocably appoints CT Corporation (the “Process Agent”), with an office
on the date hereof at 111 Eighth Avenue, 13th Floor, New York, New York 10011,
as its agent and true and lawful attorney-in-fact in its name, place and stead
to accept on its behalf service of copies of the summons and complaint and any
other process that may be served in any such suit, action or proceeding brought
in the State of New York, and agrees that the failure of the Process Agent to
give any notice of any such service of process to it shall not impair or affect
the validity of such service or, to the extent permitted by Applicable Law, the
enforcement of any judgment based thereon. Such appointment shall be irrevocable
until the final payment of all amounts payable under this Agreement and the
other Loan Documents, except that if for any reason the Process Agent appointed
hereby ceases to be able to act as such, then each the Borrower shall, by an
instrument reasonably satisfactory to the Administrative Agent, appoint another
Person in the Borough of Manhattan as such Process Agent subject to the approval
(which approval shall not be unreasonably withheld) of the Administrative Agent.
The Borrower covenants and agrees that it shall take any and all reasonable
action, including the execution and filing of any and all documents, that may be
necessary to continue the designation of the Process Agent pursuant to this
paragraph in full force and effect and to cause the Process Agent to act as
such.

 

(c)                                  Nothing herein shall in any way be deemed
to limit the ability of any Person to serve any process or summons in any manner
permitted by Applicable Law or to obtain jurisdiction over any other Person in
such other jurisdictions, and in such manner, as may be permitted by Applicable
Law.

 

(d)                                 Each party hereto hereby irrevocably waives
any objection that it may now or hereafter have to the laying of the venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents brought in or removed to New York City (and courts of
appeals therefrom) and hereby further irrevocably waives any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. A final judgment (in respect of which time for all appeals
has elapsed) in any such suit, action or proceeding shall be conclusive and may
be enforced by suit upon judgment in any court in any jurisdiction to which the
applicable Person is or may be subject.

 

(e)                                  The Borrower irrevocably waives, to the
fullest extent permitted by Applicable Law, any claim that any action or
proceeding commenced against it relating in any way to this Agreement and/or any
of the other Loan Document(s) should be dismissed or stayed by reason, or
pending the resolution, of any action or proceeding commenced by the Borrower
relating in any way to this Agreement and/or the other Loan Documents, whether
or not commenced earlier. To the fullest extent permitted by Applicable Law, the
Borrower shall take all measures necessary for any such action or proceeding
commenced against it to proceed to judgment before the entry of judgment in any
such action or proceeding commenced by the Borrower.

 

68

--------------------------------------------------------------------------------


 

SECTION 11.13              Waiver of Jury Trial.   EACH OF THE PARTIES HERETO
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ITS RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO THE LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY, IN ANY ACTION, LITIGATION OR
OTHER PROCEEDING OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR ANY OTHER PERSON, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS
OR OTHERWISE. EACH OF THE PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED IN A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING THAT SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THE LOAN DOCUMENTS OR ANY PROVISION THEREOF. THE AGREEMENT OF
EACH PARTY HERETO TO THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH OF THE
OTHER PARTIES HERETO TO ENTER INTO THIS AGREEMENT.

 

SECTION 11.14              Waiver of Immunity.   To the extent that the Borrower
may be or become entitled to claim for itself or its Property any immunity on
the ground of sovereignty or the like from suit, court jurisdiction, attachment
before judgment, attachment in aid of execution of a judgment or execution of a
judgment, and to the extent that in any such jurisdiction there may be
attributed such an immunity (whether or not claimed), it hereby irrevocably
agrees not to claim and hereby irrevocably waives such immunity with respect to
its obligations under this Agreement and the other Loan Documents.

 

SECTION 11.15              Judgment Currency.   This is an international loan
transaction in which the specification of Dollars and payment in New York City
is of the essence, and the obligations of the Borrower under this Agreement and
the other Loan Documents to each BPZ Peru Secured Party to make payment in
Dollars shall not be discharged or satisfied by any tender or recovery pursuant
to any judgment expressed in or converted into any other currency or in another
place except to the extent that on the Business Day following receipt of any sum
adjudged to be so due in the judgment currency the payee may in accordance with
normal banking procedures purchase Dollars in the amount originally due to the
payee with the judgment currency. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in Dollars into another
currency (in this Section called the “judgment currency”), then the rate of
exchange that shall be applied shall be that at which in accordance with normal
banking procedures the payee could purchase such Dollars at New York, New York
with the judgment currency on the Business Day preceding the day on which such
judgment is rendered. The obligations of the Borrower in respect of any such sum
due from it to the payee hereunder (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
judgment currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer Dollars to New York City with the amount of the
judgment currency so adjudged to be due; the Borrower hereby, as a separate
obligation and notwithstanding any such judgment, agrees, jointly and severally,
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand,

 

69

--------------------------------------------------------------------------------


 

in Dollars, the amount (if any) by which the sum originally due to such Entitled
Person in Dollars hereunder exceeds the amount of the Dollars so purchased and
transferred.

 

SECTION 11.16              Use of English Language.   This Agreement has been
negotiated and executed in the English language. Except as otherwise provided in
this Agreement all certificates, reports, notices and other documents and
communications given or delivered pursuant to this Agreement and the other Loan
Documents (including any modifications or supplements hereto or thereto) shall
be in the English language, or accompanied by a certified English translation
thereof, upon which the other parties hereto shall have the right to rely for
all purposes of this Agreement and the other Loan Documents.

 

SECTION 11.17              Entire Agreement.   This Agreement, the other Loan
Documents and the Fee Letter constitute the entire agreement among the parties
with respect to the subject matter hereof and thereof and supersede all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.

 

SECTION 11.18              Severability.   The illegality or unenforceability in
any jurisdiction of any provision hereof or of any document required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Agreement or such other document in such
jurisdiction or such provision in any other jurisdiction.

 

SECTION 11.19              No Fiduciary Relationship or Partnership.   Each Loan
Party acknowledges that the Administrative Agent nor any other BPZ Peru Secured
Party has any fiduciary relationship with, or fiduciary duty to, the Borrower
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Administrative Agent and the other
BPZ Peru Secured Parties, on the one hand, and a Loan Party, on the other, in
connection herewith or therewith is solely that of debtor and creditor. This
Agreement does not create a joint venture among the parties.

 

The parties hereto intend that the relationship among them shall be solely that
of creditor and debtor. Nothing contained in this Agreement or any other Loan
Document shall be deemed or construed to create a partnership,
tenancy-in-common, joint tenancy, joint venture or co-ownership by or between
any Lender, on the one hand, and any other Lender, a Loan Party or any other
Person, on the other hand. No BPZ Peru Secured Party shall in any way be
responsible or liable for the debts, losses, obligations or duties of a Loan
Party any other Person other than itself.

 

SECTION 11.20              Payments Set Aside.   If a Loan Party (or any Person
on its behalf) makes a payment to any BPZ Peru Secured Party, or any BPZ Peru
Secured Party exercises its right of set-off, and such payment or the proceeds
of such set-off or any part thereof subsequently are invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such BPZ Peru Secured Party in its discretion) to be
repaid to such Loan Party (or such Person), a trustee, receiver or any other
Person in connection with any insolvency proceeding or otherwise, then: (a) to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such set-off had not occurred, and (b) each
Lender severally agrees to pay to the Administrative Agent from whom it

 

70

--------------------------------------------------------------------------------


 

(or any related BPZ Peru Secured Party) received any such amounts upon demand
its pro rata share of any amount so recovered from or repaid by the
Administrative Agent.

 

SECTION 11.21              Termination; Release of Collateral.   At such time as
all of the Secured Obligations shall have been paid in cash in full, the
Collateral shall be deemed to be automatically released from the Liens created
under the Loan Documents, and this Agreement and all obligations (other than
those expressly stated to survive such termination) hereunder shall terminate,
all without delivery of any instrument or performance of any act by any party
and all rights to and interests in the Collateral shall revert to the Borrower.
At the request and sole expense of the Borrower following any such termination,
the Administrative Agent shall promptly execute and deliver to the Borrower such
documents as the Borrower shall reasonably request to evidence such release and
termination.

 

[Signature Pages Follow]

 

71

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

BORROWER

 

 

 

BPZ EXPLORACION & PRODUCCION S.R.L.

 

 

 

 

 

By:

/s/ Rafael Zoeger

 

Name:

Rafael Zoeger

 

Title:

General Manager

 

 

 

 

 

 

 

By:

/s/ Claudia Noriega

 

Name:

Claudia Noriega

 

Title:

Attorney in Fact

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTOR

 

BPZ RESOURCES, INC.

 

 

 

 

 

By:

/s/ J. Durkin Ledgard

 

 

J. Durkin Ledgard

 

 

Chief Legal, Administrative & Commercial Officer

 

73

--------------------------------------------------------------------------------


 

 

GUARANTOR

 

BPZ ENERGY LLC.

 

 

 

 

 

 

 

By:

/s/ J. Durkin Ledgard

 

 

J. Durkin Ledgard

 

 

Chief Legal, Administrative & Commercial Officer

 

74

--------------------------------------------------------------------------------


 

 

LENDER

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/ Martin Cameo

 

Name:

Martin Cameo

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Manuel Rodriqez

 

Name:

Manuel Rodriquez

 

Title:

Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER

 

STANDARD BANK PLC

 

 

 

 

 

By:

/s/ Robert Anastasio

 

Name:

Robert Anastasio

 

Title:

Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Albert Maartens

 

Name:

Albert Maartens

 

 

Attorney in Fact

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/ Martin Cameo

 

Name:

Martin Cameo

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Manuel Rodriquez

 

Name:

Manuel Rodriquez

 

Title:

Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------